Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 1 of 68




                  EXHIBIT 11
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 2 of 68




        Home Preservation Application (HPA)
                    Overview




  Document Authors: Patrick Sheehy, Emily Harris & John Rydberg
  Document Owner: Manoj Magavi
  Date Created: January 2011                                              EXHIBI Nl
  Last Updated: November 1, 2011                                             ANDREA    IGNAqO
                                                                           RPR CR   CCRR CSR?"
  Version: 2.6
                        WELLS FARGO CONFIDENTIAL

CONFIDENTIAL                                                     WF_HERNANDEZ_00071412
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 3 of 68

                            HOME PRESERVATION APPLICATION (HPA) OVERVIEW



  Loan Modification Process                                                                1

    Loan Modification Workflow Overview                                                    1
      1) Preconditions                                                                     1

      2) Eligibility                                                                       2
      3) Trial Period                                                                      2
      4) Final Modification                                                                2

    Loan Modification Eligibility Tools                                                    2

    Loan Modification Programs                                                             2

  HPA Process                                                                              4
    HPA Workflow Overview                                                                  4
      1) Retrieve Data                                                                     5
      2) Verify Eligibility                                                                6
      3) Run Waterfall                                                                     6
      4) Verify Modified Terms                                                             6
      5) Calculate NPV                                                                     6
      6) Validate NPV                                                                      6
      7) Commit                                                                            6

  HAMP (Standard) Waterfall                                                                8
    RAMP (Standard) Waterfall Workflow Overview                                             8
      Eligible Loan Types                                                                   8
      1) Capitalize                                                                         8
      2) Reduce Interest Rate                                                              10
      3) Extend Term                                                                       10
      4) Forbearance                                                                       10

  HAMP PRA Waterfall                                                                       12
    HAMP PRA Waterfall Workflow Overview                                                   12
      Eligible Loan Types                                                                  13
      1) Capitalize                                                                        13
      2) Forgive                                                                           13
      3) Reduce Interest                                                                   13
      4) Extend Term                                                                       13
      5) Forbearance                                                                       13

  VA Optimizer                                                                             14
    VA Optimizer Overview                                                                  14
      Waterfalls                                                                           15
      Eligible Loan Types                                                                  15
      1) Capitalization and Delinquency Handling                                           16
      2) Reduce Interest                                                                   16
      3) Extend Term                                                                       16
      4) Forbearance                                                                       16

  Mod 24 Waterfall                                                                         17
    Mod 24 Waterfall Workflow Overview                                                     17
      Eligible Loan Types                                                                  18
      1) Capitalize                                                                        18
      2) Reduce Interest                                                                   18
      3) Extend Term                                                                       18
      4) Forbearance                                                                       18

  2MP Waterfall                                                                            19
    2MP Waterfall Workflow Overview                                                        19

                                               WELLS FARGO CONFIDENTIAL          Page ii


CONFIDENTIAL                                                               WF_HERNANDEZ_00071413
              Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 4 of 68


                              HOME PRESERVATION APPLICATION (HPA) OVERVIEW    November 1, 2011


        Eligible Loan Types                                                                 19
        1) Capitalize                                                                       19
        2) Reduce Interest                                                                  20
        3) Extend Term                                                                      20
        4) Forbearance                                                                      20
   Apollo Waterfall                                                                        21
      Apollo Waterfall Workflow Overview                                                    21
        Eligible Loan Types                                                                 22
        1) Capitalize                                                                       22
        2) Adjust Interest                                                                  22
        3) Extend Term                                                                      22
        4) Forbearance                                                                      22
   Unemployment Program (UP)                                                               23
     UP Waterfall Workflow Overview                                                        23
        HUP                                                                                 23
        FUP                                                                                 23
        PUP                                                                                 23
   NACA Waterfall                                                                          24
     NACA Waterfall Workflow Overview                                                      24
       Eligible Loan Types                                                                 25
       1) Capitalize                                                                       25
       2) Forbearance                                                                      25
       3) Reduce Interest                                                                  25
       4) Extend Term                                                                      25
       Exception Approval                                                                  25
   Banks and Private Investors (B &P)                                                      26
     B &P Waterfall Workflow Overview                                                      26
       Eligible Loan Types                                                                 27
       1) Capitalize                                                                       27
       2) Reduce Interest                                                                  27
       3) Extend Term                                                                      27
       4) Forbearance                                                                      27
       5) Reduce Interest and Pend                                                         28
   Templates                                                                               29
   Cap Sheet Mappings                                                                      30
   Common Calculations                                                                     33
   Validations, Codes and Overrides                                                        34
   Validation Definitions                                                                  43
  Payment Monitor                                                                          47
  HPA Database Fields and Data Sources                                                     48
  CLARA Fields Used in HPA                                                                 53
  NPV Inputs in HPA                                                                        54
  Glossary                                                                                57




                                           WELLS FARGO CONFIDENTIAL            Pane iii


CONFIDENTIAL                                                             WF_HERNANDEZ00071414
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 5 of 68

                          HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                                                        November 1, 2O1 1




  Loan Modification Process
  Loan Modification Workflow Overview

                                                            Borrower receives
                                                             notf cebon they
                                                                                   -10   Loans not
                                                                                                              Borrower      elves
                                                                                                                             I-FS   8orr               Loan is not
                                                                                                                                                       waled.
                                                                                                                                                                          Borrower receives
                                                                                                                                                                          notification of final
                                                              are not *foie.                                 and new new terms.     xhedued trial                          loan modification.
                                                                                         modified.                                    payments?
                                                                                                                            a                                             f:
                                                                                                                                            Yes-




                                                                                                                                                                               Loan has been      .




                                                                                                                                                                                  modified




                                                  Request to begin                                   Commit modified                Commit final ban
                                                  ban modficabon.                                       trial terms.                  modification.




                                                                                                                         Comma modified
                                    Loan is fwd and          Notft' borrower of
                                                                                                                       terms and notify
                                       chelayed.               ireigibitY (via                                            borrower.
                                                                 denial tool).


                                                                                                 Calculate and
                                                                                                display modified
                                                                                   Yes
                                                                                                     terms.

                                                             Is ben eligible for
                                                                modficetion?




                                                                                                                                                       Comm final ban
                                                                                                                                                       modification and
                                                                                                                                                       natty borrower.



  Figure 1. Modification Workflow

  Wells Fargo Home Mortgage Servicing makes available several home loan modification programs. These
  modification programs all attempt to prevent foreclosures by getting the borrower current on delinquent
  payments and restructuring the mortgage loan terms in order to make the payments affordable to the borrower.

  Most of these programs are bundled under the Home Preservation Application (HPA, previously known as the
  Trial tool). While the loan modification programs differ in their implementation, they all have the same phases:
  Preconditions, Eligibility, Trial Period, and Final Modification.

  1) Preconditions
  Before beginning loan modification, the existing loan must meet several preconditions.
     I. Fully escrowed: Expenses which impact property salability, value or security (e.g. property taxes,
         insurance, HOA fees) must be collected as part of the monthly mortgage payment and paid through an
         escrow account.
     2. Household income documented: The borrower's monthly income must be completely disclosed and
         recorded.
     3. Borrower in default: In general, the borrower must be delinquent on their mortgage payments. In some
         cases, an Imminent Default Indicator (IDI) may show that a loan that is current may soon default due to
         a major life event (such as permanent disability) for the borrower.

                                                  WELLS FARGO CONFIDENTIAL                                                                                           Page 1


CONFIDENTIAL                                                                                                                                       WF_HERNANDEZ_00071415
             Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 6 of 68


                            HOME PRESERVATION APPLICATION (HPA) OVERV                                 November 1, 201 1



    2) Eligibility
   In this phase, the process determines the borrower's eligibility for one or more modification programs.
   Differing criteria determine the eligibility of the different modification programs. Examples of eligibility
   criteria are the borrower's debt -to- income (DTI) ratio, the property's loan -to -value (LTV) ratio, and loan
   origination type (e.g. loans owned by Government Sponsored Enterprises (GSE), insured by the Veteran's
   Administration (VA) or Wells Fargo Owned (WO)).

   3) Trial Period
   Before permanently modifying the loan, the process first establishes that the borrower can make their payments
   based on the modified terms of their loan. During the trial phase, the process implements new loan terms that
   both get the borrower current on their payments and make the loan affordable to the borrower. The trial phase
   generally lasts several months. If the borrower successfully makes the trial payments, the loan undergoes final
   modification. If the borrower fails to make their payments, Wells Fargo loss mitigation/foreclosure processes
   begin.

   4) Final Modification
   During the final modification phase, the process commits the terms of the modified loan. Final modification of
   the new loan terms currently occurs using the Final Modification desktop application.

   Loan Modification Eligibility Tools
   There are two loan modification eligibility programs available in HPA:

           HET
          BET (HAMP Eligibility Tool) checks for modification eligibility on first mortgages. This initial loan
          qualifying tool has a lower threshold for eligibility than the actual loan modification waterfalls. Loans
          eligible for modification under HET must have a DTI ratio of 26% or greater.

          2MP et Run
          The 2MP 1st Run tool checks for modification eligibility on second mortgages.

   ERLMF is another eligibility tool created and hosted by an external company (CSC) that performs its own
   eligibility checks and has identical output to the HPA eligibility tools. The output of both tools is stored in the
   Mortgage Servicing Platform (MSP) database.

   Loan Modification Programs
   There are a number of loan modification programs available:

          HAMP
          The Home Affordable Modification Program (HAMP), is a U.S. Treasury program designed to modify
          loans in order to reduce the number of houses going through foreclosure. This program modifies the
          terms of the existing mortgage in order to make the monthly payment affordable. In order to be eligible
          for HAMP, a borrower must have a DTI of 31% or greater. HAMP requirements are owned by Wells
          Fargo Operation Risk Management (ORM).

          PRA
          Principal Reduction Alternative (PRA) is a home loan modification program designed to help borrowers
          who are considerably underwater on their mortgage because property values have decreased
          significantly since they took out their mortgage. This program first forgives some of the mortgage debt

                                              WELLS FARGO CONFIDENTIAL                                 Page 2

CONFIDENTIAL                                                                                  WF_HERNANDEZ_00071416
          Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 7 of 68

                       HOME PRESERVATION APPLICATION (IPA) OVERVIEW                            November 1, 2011



        to get the principal on the mortgage closer to current market value for the property. It then adjusts the
        other terms of the mortgage in order to make the monthly payment affordable. In order to be eligible for
        PRA, the loan must have an LTV of 115% or higher in addition to a DTI of 31% or greater. Only Wells -
        Owned (WO) or non -GSE loans are eligible for PRA. PRA requirements are owned by Wells Fargo
        Business Architecture Integration (BAI).

        VA Optimizer
        VA Optimizer is a loan modification program for VA loans. Because veterans have served our country,
        the business desires to exercise extreme effort in order to modify loans and keep veterans in their homes.
        This program looks at many differing options to modify VA loans. VA Optimizer requirements are
        owned by Wells Fargo VA.

        Mod 24
        Mod 24 is a modification program for Fannie Mae loans that do not qualify for HAMP. Mod 24 lowers
        the DTI requirement from 31% to 24 %. Mod 24 requirements are owned by Wells Fargo Federal
        National Mortgage Association Servicing (FNMA).

      2MP
        2MP is a loan modification program that modifies second mortgages with terms that match modified
        first mortgages. 2MP requirements are owned by Wells Fargo Operation Risk Management (ORM).

        Apollo
        Apollo is a modification program for Fannie Mae loans that do not qualify for HAMP. Apollo is an
        alternative mortgage modification program for loans that fail to qualify for HAMP for any reason other
        than the 31% DTI requirement. Apollo requirements are owned by Wells Fargo Federal National
        Mortgage Association Servicing (FNMA).

        CTP
        Construction to Perm is a modification program to handle delinquent construction loans that were never
        converted to permanent mortgages. The loan information is entered manually to allow modification
        evaluation.

        NACA
        NACA is a modification program for Fannie Mae loans. The NACA program offers weekend workshops
        to help borrowers process their loan modifications. NACA lowers the DTI requirement from 31% to
        21 %. NACA requirements are owned by Wells Fargo Federal National Mortgage Association Servicing
        (FNMA).

        B &P
        Bank and Privates is a modification program specifically for non -GSE, non -Wells Owned loans which
        do not qualify for HAMP.




                                          WELLS FARGO CONFIDENTIAL                                Page 3

CONFIDENTIAL                                                                              W F_H E R NA N D EZ_00071417
              Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 8 of 68

                           HOME PRESERVATION APPLICATION (HPA) OVERVIEW               November I, 2011




    HPA Process
    HPA Workflow Overview


         o
       Start Eicent                  Retrieve Data




                                Programs to check?




      dust EI . ibity?
               No
              at      al




                                                               Other Waterfall




                            aiíd'r            NPV alid%         NPV    slid



                                                          Ye




  Figure 2. HPA Tool Work low

                                                     WELLS FARGO CONFIDENTIAL          Page 4

CONFIDENTIAL                                                                     WF_HERNANDEZ_00071418
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 9 of 68

                          HOME PRESERVATION APPLICATION (HPA) OVERVIEW


  The basic workflow for loan modification includes retrieving the loan and borrower data, verifying eligibility
  for the applicable modification program(s), running the modification waterfall, verifying the modification
  produced by the waterfall, running the Net Present Value (NPV) calculations, verifying the NPV calculations,
  and committing the loan modification trial.

  The loan modification eligibility tools (HET and 2MP 1 ÿ' Run) follow an abbreviated workflow, skipping the
  waterfall and NPV steps.

  Some of the modification programs only evaluate one of the parallel paths. For instance, a mortgage may only
  be evaluated for HAMP modification. In this case HPA will never inspect any of the other modification tracks.

  For other modification programs, such as PRA and VA Optimizer, the process always evaluates multiple
  parallel tracks. For example:
          When investigating a PRA modification, the process always evaluates both the HAMP and PRA tracks
          (a loan eligible for PRA is also eligible for HAMP). The process subtracts the original loan NPV from
          the NPV calculations of both the PRA modification and the HAMP modification. Each difference is
          compared to a threshold value (generally -$5000) to determine which modification process to use (see
          the truth table in Figure 3). If only one modification results in a difference above the threshold, that
          modification is used. Otherwise, only use the HAMP waterfall if it results in a higher NPV.

            HAMP NPV Result         PRA NPV Result          Higher NPV          Waterfall to use

             Above threshold        Below threshold                                  HAMP
                                                          Ignored /Implicit
              Below threshold       Above threshold                                   PRA

                                                              HAMP                   HAMP

                       Both Above or Below                     PRA                    PRA

                                                               Equal                  PRA
         Figure 3. PRAJHAMP NPV Truth Table

         When modifying a VA loan, the process may run up to nine different modification program tracks. The
         process returns the results for all modification programs for which the loan passes eligibility
         requirements. The loan underwriter chooses which modification program to apply to the loan.

  1) Retrieve Data
  To begin a loan modification trial, the process retrieves the data needed to verify eligibility. Most of the data
  originates from Lender Processing Services (LPS) using the Mortgage Web Service (MWS). For loans
  originated or owned by other investors and for which Wells Fargo only provides mortgage servicing,
  contractual threshold values, such as minimum interest rate and maximum term extension, come from the
  Contract Language Agreement Review Application (CLARA) database.

  Examples of the kind of information retrieved:
         Type of lien (first or second mortgage)
         Interest rate
         Escrow details
         Loan Investor
         Loan Insurer



                                              WELLS FARGO CONFIDENTIAL                                 Page 5

CONFIDENTIAL                                                                                   W F_H E R NA N D EZ_000 71419
            Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 10 of 68


                            HOME PRESERVATION APPLICATION (HPA) OVERVIEW                              November 1, 201 I



   The process retrieves additional information not technically needed for modification, but stores that information
   in case of a future audit.
   NOTE: The final modification tool does not store all of the information HPA does.

   2) Verify Eligibility
   At this stage, the process begins running through parallel tracks based on the modification programs the loan
   qualifies for. The process determines the loan's eligibility for the modification programs it may qualify for. If
   the loan fails eligibility, the process records the reason and skips to the commit step. If the user runs one of the
   loan modification eligibility tools, the process also skips to the commit step. Otherwise, the process continues to
   the waterfall steps for all eligible programs.

   3) Run Waterfall
   This step calculates the new terms of the loan. Calculations are specific to each loan modification program.
   Each waterfall seeks to bring the borrower current with their payments and to modify the loan to make the
   monthly payment affordable. Details on the various loan modification program waterfalls come later in this
   document.

   4) Verify Modified Terms
   This step verifies the modified terms by performing a sanity check to confirm the modified loan meets the
   modification criteria. If any of the modification tracks is successful with this step, the process calculates the
   NPV for all eligible tracks.

   5) Calculate NPV
   This business defined calculation estimates the Net Present Value of the loan. The process runs the NPV
   calculation on the original loan and the modified loan to determine the estimated value of the loan before and
   after the modification.

   6) Validate NPV
   The NPV validation step compares the two NPV values to ensure that the investor does not lose money on the
   proposed modification. For most loan modification programs, the process allows a $5000 loss in NPV.

   7) Commit
   In this stage, the process commits one of three things:
           The process did not have enough information in order to determine if the loan can be modified. The
           modification goes into a pending state until the necessary information is provided.
           The loan was not eligible for modification. The process records the reason for the failure for internal use
           and an external denial letter tool sends the borrower a letter informing them of the reason the
           modification was denied.
           The loan is eligible for modification. The process marks the loan as eligible for internal use and start the
           process that sends a letter to the borrower informing them of their eligibility. If also running one of the
           modification waterfalls, the process records the trial loan terms.

  The tool produces a Cap Sheet, which provides a one -page summary of the modification.

  The results of the workflow are written to the HPA database and transmitted as a character- separated value
  (CSV) file to an external vendor LSI, a division of LPS. LSI uses the CSV data to generate the HAMP trial
  modification documents in PDF format. LSI prints and mails the documents to the borrower and returns the


                                             WELLS FARGO CONFIDENTIAL                                  Page 6

CONFIDENTIAL                                                                                  W F_H E R NAN D EZ_00071420
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 11 of 68

                          HOME PRESERVATION APPLICATION (HPA) OVERVIEW                        November 1, 2011



  PDF to HPA for archiving. HPA publishes the PDF to PanX (and subsequently to Filenet) for access by internal
  Wells Fargo users through the Loan Image Viewer (LW).




                                                                        WF User




                                                               USPS      Borrower




  Figure 4. HPA External Interactions

  HPA interacts with several external systems, as illustrated in Figure 4. These include:
    LPS - Lender Processing Services, formerly Fidelity, provides mortgage services and hosts the system of
    record for Wells Fargo's mortgage portfolio. The LPS systems hosts the MSP (Mortgage Servicing
    Platform) database. Interfaces into MSP include CPI, an interactive terminal emulation interface into MSP
    and MWS (Mortgage Web Services), the programmatic interface used by the HPA tool.
    CLARA - Contract Language Agreement Review Application, the database (and related business unit)
    responsible for contracts between Wells Fargo mortgage servicing and mortgage originators /investors. For
    HPA, the CLARA database contains the specified limits for each client for interest rate reduction, term
    extension, forbearance LTV and set aside.
    Ursula -A database of reports from LPS, used by HPA as the source for the S280 Report. This report
    includes the borrower's last payment, the date of the last payment and, combined with the date of the report,
    determines delinquency.
    DIMA - Default Information Management Analytics, the central repository for modification detail and NPV
    calculation results for HPA. It is a source for the IR2 report sent to the Department of Treasury. The DIMA
    tables are now integrated into the HPA database.
    LG - Lending Grid, a SOA middleware platform providing a variety of service functions. HPA uses the
    NPV calculation web service from LG.
    DTS - Data Transmission Services, Wells Fargo department controlling some external system interfaces.
    LSI - originally Lender's Service, Inc. before its acquisition, this division of LPS, provides document
    generation services.
    PanX - Wells Fargo image processing services.
    FileNet - Wells Fargo Home Mortgage document imaging system.
    LIV - Loan Image Viewer, an application for accessing mortgage documents stored on FileNet.




                                           WELLS FARGO CONFIDENTIAL                              Page 7

CONFIDENTIAL                                                                             WF_HERNANDEZ_00071421
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 12 of 68


                             HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                         November I, 201 1




    HAMP (Standard) Waterfall
    HAMP (Standard) Waterfall Workflow Overview



          Start Event         1) Capitalize
                                                   Does capitalized loan
                                                                                   'o
                                                                                   Loan is not
                                                                                   eligible for
                                                    still meet eligibility
                                                                                     RAMP
                                                           trite ria?
                                                  Yes



                                                                         Yes

                         2) Reduce Interest
                                                   Is monthl payment
                                                        afFor able?




                                                                             Yes

                             3) Extend Term
                                                                                                  Modified loan
                                                   Is mont) .ayment
                                                                                                  terms have
                                                        affori able?
                                              N                                                       been
                                                                                                   calculated



                                                                             Yes

                          4) Forbearance
                                                   Is monthl payment
                                                        afFor' able?




                                                        Modification
                                                        will not help
                                                         this loan.
   Figure 5. HAMP Workflow

  RAMP defines "affordable" as a monthly payment with a DTI of 31 %. As noted in the above workflow, as soon
  as the process finds affordable loan terms, the process breaks out of the waterfall and uses those terms.
  NOTE: For Fannie Mae loans, regulations require that the modification process must result in at least a 6%
          reduction in PITI. This may cause the DTI to go below 31%.

   Eligible Loan Types
  GSE (FNMA,FHLMC), B &P, WOVVVI

  1) Capitalize
  The first step in the HAMP Waterfall gets the borrower current on their payments. To do this, the process adds
  all delinquent amounts for this loan to the unpaid principal balance (UPB). This assures that the borrower pays


                                              WELLS FARGO CONFIDENTIAL                                             Page 8

CONFIDENTIAL                                                                                               WF_HERNANDEZ_00071422
             Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 13 of 68

                           HOME PRESERVATION APPLICATION (HPA) OVERVIEW                           November 1, 2011



  the investor for all money lent to the borrower, but spreads this amount over the life of the loan in order to make
  the repayment affordable to the borrower.

  When HPA capitalizes a loan, the process adds up the following:
  1. Back Interest (Arrearage)
     The amount of back interest the borrower is delinquent on.
  2. Fees
     These fees include:
        Attorney Fees: Attorney fees are based on the state the property is located in if the loan is not a VA
        loan. If the loan is a VA loan, the attorney fees are based on underwriter input.
        Corporate Advance Balance: Money that Wells Fargo has advanced to the borrower in order to protect
        their investment in the property. Examples are fees for lawn mowing or carpet cleaning.
  3. Escrow due
        The amount of escrowed expenses the borrower did not have money in their escrow account to cover. This
        includes both escrow items for which the investor paid already and for escrow payments due during a loan
        modification trial period. These are collectively referred to as escrow advances.
        Any escrow shortage (the amount the required escrow balance exceeds the current escrow balance after all
        advances are deducted from the current escrow balance) is divided by 60 months and added as a shortage
        payment to the monthly loan payment.

  The loan is capitalized by adding the total of the above to the UPB and then re- amortized (the PITI payment
  schedule is recalculated using the updated UPB). After capitalizing the loan, the process verifies that the loan
  still qualifies for HAMP. If the capitalized loan is no longer eligible for HAMP (based on the changes to the
  payment and unpaid principle balance), the process does not continue.

  Portions of the capitalization process and limits vary based on the loan investor or insurer. The following table
  summarizes the alternatives for each.
  NOTE: This table applies to all programs, not just HAMP.

              Capitalize    Capitalize    Capitalize
               Interest      Escrow         Fees       Rate Floor   Term Ceiling           Forbearance
  GSE            Yes           Yes           Yes          2%            480          100% LW / 30% Set Aside
  B&P           CLARA         CLARA        CLARA         CLARA         CLARA                 Manual
  VA             Yes           Yes           Yes          2%            480          100% LTV / 30% Set Aside
  WO              No           Yes           No           2%            480          100% LTV / 30% Set Aside
           GSE - Government Sponsored Enterprises
           Loans owned by federally chartered corporations (Fannie Mae and Freddie Mac).
           B &P - Banks and Private Investors
           Loans owned by non -GSE entities other than Wells Fargo, but which Wells Fargo services.
           Capitalization conditions and modification limits specified in the contract with the entity are stored in
           the CLARA database.
           VA - United States Department of Veterans Affairs
           Loans insured by the VA. Some modification flows for VA loans may skip the trial period and undergo
           immediate final modification.
           WO - Wells Fargo Owned
           Loans owned and serviced by Wells Fargo.




                                             WELLS FARGO CONFIDENTIAL                                Page 9

CONFIDENTIAL                                                                                 W F_H E R NAN D E Z_00071423
            Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 14 of 68


                            HOME PRESERVATION APPLICATION (HPA) OVERVIEW                               November 1, 201 1



    2) Reduce Interest Rate
   In order to make the monthly payments on the loan affordable for the borrower, the process reduces the interest
   rate of the loan by 1/8% (0.00125) increments until the DTI meets affordability criteria or the reduced interest
   rate reaches the defined floor.

   For GSE and WO loans, the interest rate reduction floor is 2 %. For other loans, the floor is determined by the
   loan originator. The floor for non -GSE originators is retrieved from CLARA.

   Step Rate
   If the modified interest rate is less than the PMMS market rate at the time of loan modification (from here on
   out referred to as loan modification market rate), the modified interest rate holds steady for five years, then
   increases by 1% (or less as appropriate) each year following until the modified rate is equal to the loan
   modification market rate. In this way, a fixed rate loan changes to a variable rate loan that stabilizes at the loan
   modification market rate. This is reflected in other systems as a type of non -standard ARM.

   If the modified interest rate on an ARM loan is greater than or equal to the loan modification market rate, the
   ARM loan is converted to a fixed rate loan at the modified interest rate. Otherwise, the loan will step up to the
   PMMS rate (as above), then become a fixed rate loan when that threshold is reached.

   If the reduced interest rate reaches the rate floor and the loan still does not meet affordability criteria, the
   process continues with extending the term.

   3) Extend Term
   In order to make the monthly payments on the loan affordable for the borrower, the process next extends the
   term of the loan (the number of months over which the loan is amortized) by one month at a time until the DTI
   meets affordability criteria or the modified term reaches the term extension ceiling.

   For GSE loans, the term extension ceiling is 480 months (40 years) from the modification date. For other loans,
   the ceiling is determined by the loan originator. The ceiling for non -GSE originators is retrieved from CLARA.
   NOTE: The extension ceiling is from the modification date, not the origination date.

   If the reduced interest rate reaches the rate floor and the extended term reaches the term ceiling, and the loan
   still does not meet affordability criteria, the process continues with forbearance.

   4) Forbearance
  In order to make the monthly payments on the loan affordable for the borrower, HPA next reduces the UPB of
  the loan in $100 increments until the DTI meets affordability criteria or the forbearance floor is reached.

  For a GSE loan, the forbearance floor for the property is whichever is the greater of the following two options:
      1. The Loan to Value ratio (LTV) reaches 100%
  or
     2. A set aside of 30% of the UPB is reached. Set aside is calculated as follows:
                       Capitalizal UPB -ModifiedUPB
         Setaside-
                                CapitalizalUPB
         For example:
                 A loan with a $100,000 worth of UPB on a property with a current market value of $20,000 will
                 hit the set aside floor when the UPB is reduced to $70,000 (i.e. the set aside is $30,000).


                                              WELLS FARGO CONFIDENTIAL                                   Page 10

CONFIDENTIAL                                                                                    W F_H E RNAN D EZ_00071424
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 15 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                            November 1, 2011



  For other loans, the floors are determined by the loan originator. This is manually verified with the individual
  investor by the business side.

  The borrower remains liable for the amount deducted from the UPB. This amount either becomes a balloon
  payment loan due at the modified mortgage loan maturity date (or in the event of a property sale or refinance) or
  is converted to a "Piggy Back" loan that runs concurrent with the modified mortgage loan. This amount
  becomes unsecured debt.

  If the reduced interest rate reaches the rate floor, the extended term reaches the term ceiling, forbearance
  reaches either the maximum set aside or minimum LTV limit and the loan does not meet affordability criteria,
  then HAMP cannot help the borrower. The borrower cannot afford the mortgage even with the modification. If
  the loan qualifies, another reduction program may be considered. Otherwise, the foreclosure process may begin
  or continue.




                                            WELLS FARGO CONFIDENTIAL                                 Page I   I




CONFIDENTIAL                                                                                W F_H E RNAN D EZ_00071425
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 16 of 68


                            HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                               November 1, 2011




   HAMP PRA Waterfall
   HAMP PRA Waterfall Workflow Overview



         Start Event         1) Capitalize
                                               Does capitalized loan
                                                 still meet eligibility
                                                                            No
                                                                                  o
                                                                                 Loan is not
                                                                                 eligible for
                                                                                   RAMP
                                             Yes        criteria?




                                                                     Yes

                              2) Forgive
                                                  Is month! payment
                                                      affor able?
                                             No



                                                                      Yes

                       3) Reduce Interest
                                                  Is month! payment
                                                      affor able?
                                             No




                           4) Extend Term
                                                  Is montl3?lpayment
                                                                     Yes

                                                                                                   O
                                                                                                Modified loan
                                                                                                 terms have
                                                      afforqable?
                                             N                                                      been
                                                                                                  calculated




                           5) Forbearance
                                                  Is monthlk payment
                                                      affordable?
                                                             No



                                                     Modification
                                                     will not help
                                                      this loan.

  Figure 6. PRA Workflow

  Principal Reduction Alternative (PRA) is a modification alternative under HAMP. PRA applies to mortgage
  loans where the UPB significantly exceeds the property's current value. PRA forgives some of the borrower's
  UPB to bring the amount owed closer to the appraised property value. In order to be eligible for PRA
  modification, the loan must have an LTV of 115% or greater. To qualify for PRA modification, loans must be
  Wells Fargo or private investor owned. GSE owned or guaranteed loans do not qualify for PRA modification.



                                                 WELLS FARGO CONFIDENTIAL                                              Pan 12

CONFIDENTIAL                                                                                                    W F_H E R NAN D EZ_00071426
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 17 of 68

                        HOME PRESERVATION APPLICATION (HPA) OVERVIEW


  As with the standard HAMP waterfall, PRA defines affordable as a monthly payment with a DTI of 31 %. As
  soon as the process find loan terms that are affordable, the process breaks out of the PRA Waterfall and uses
  those terms.

  Eligible Loan Types
  B &P, WO

  1) Capitalize
  PRA Capitalization works exactly like HAMP Capitalization (see page 8).

  2) Forgive
  In order to make the monthly payments on the loan affordable for the borrower, HPA forgives some of the UPB
  on the loan in order to get the UPB closer to the current market value of the home. The investor writes off the
  forgiven UPB as a loss.

  The process calculates the forgiveness amount by taking the lesser of the result from two calculations:
          reduce the UPB to the LTV forgiveness floor or
          reduce the UPB to result in a payment with a borrower DTI of 31 %.
  For WO loans, the forgiveness floor is an LTV of 115 %. For other loans, the forgiveness floor is determined by
  the loan originator and retrieved from CLARA.

  3) Reduce Interest
  PRA Interest Reduction works exactly like HAMP Interest Reduction (see page 10).

  4) Extend Term
  PRA Term Extension works exactly like HAMP Term Extension (see page 10).

  5) Forbearance
  PRA Forbearance is works exactly like HAMP Forbearance (see page 10).




                                            WELLS FARGO CONFIDENTIAL                               Page 13

CONFIDENTIAL                                                                              W F_H E RNAN DEZ_00071427
             Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 18 of 68


                                    HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                       November 1, 2011



   VA Optimizer
    VA Optimizer Overview
   VA Optimizer is a mortgage modification program that tries very hard to find workable options for modifying
   VA loans. The loan runs through up to nine different modification waterfalls in order to find a modification that
   works for the veteran. The Wells -Owned (WO) options may be used for both loans where Wells Fargo is the
   investor or for loans from other investors where the loan is guaranteed through Ginnie Mae. The mortgage
   underwriter has discretion to adjust the limits on some of the VA waterfalls and to select which of the
   modifications to activate as the modification to use based on comparing the results of all of the waterfalls.
   Actual modification of a VA mortgage contract occurs in the external LM Workouts tool.

                                              VA                                                    Wells Owned

                          Salable         NonSalable                           Cap To       Short Term Short Term
                          (Nampa)         (HAMP2)         Refund Extension     Reinstate    6 Month    12 Month   Step Rate          Fixed
                                                                                            Y (fully     Y (fully      Y (fully      Y (fully
    10 Loans Eligible                     7               7       No           No           amortized)   amortized)    amortized)    amortized)
             < $3000                                                                        < =31%       < =31%    ;   < =31%        < =31%
    0
                               <=31%           <=31%      <=31%        <=38%        <=38%
    á,    $3000 -$4999                                                                      <=34%        <=34%         '<=34%        <=34%
    r--       > $5000                                                                       <=38%        <=38%     !    <=38%        <=38%

                                                                  Defer to
              Interest Capitalize        Capitalize       N/A     end of loan Waive         Waive        Waive         Waive         Waive
                         Capitalize      Capitalize               Capitalize                Capitalize   Capitalize
                         Advances,       Advances,                Advances, Capitalize      Advances,    Advances,     Capitalize    Capitalize
    ç                    Spread          Spread                   Spread      Advances &    Spread       Spread        Advances &    Advances &
     zQ
               Escrow Shortage        Shortage           N/A      Shortage    Shortage      Shortage     Shortage      Shortage      Shortage
                 Fees Capitalize      Capitalize         N/A      Waive       Waive         Waive        Waive         Waive         Waive
                      Start at lesser
                         of FHA or
                         PMMS. Step                                                         Stepto4%     Stepto4%
                         down to VA                                                         for 6        for 12
   2. Rate Reduction rate.2              Step to 2 %1    N/A                                months'      months'       Step to 4 %1 Step to 4 %1
                         Exact 360       Step to 480                                                                   Step to 480 Step to 480
   3. Term Extension months              mol             N/A      No           No           No           No            mot           mol

                                         Step to 100%
                                         LTV or 30%                                                                    Step to       Step to
   4. Forbearance        No              set aside.1     N/A      No           No           No                         100% LTV.1    100%
                                                                                                                       Hold 3 yrs,
                                                                                                                      then even
   Interest Rate         Hold 5 yrs,     Hold 5 yrs,                                        Revert after Revert after steps over 5
   Steps                 then +1 % /yr              N/A
                                         then +1 % /yr         N/A        N/A               6 months     12 months years           N/A
   Trial Period          N/A             N/A        N/A        1,2or3     1,2or3       3                 3             3             3
   NPV Threshold      >= $ -5000       >_ $ -5000   N/A        N/A        N/A          N/A               N/A           >= $ -5000    >_ $ -5000
               Notes: 1. Like HAMP, stop if affordability target reached.
                      2. Interest steps end when loan modification market rate is reached.
  Figure 7. VA Optimizer Waterfall Matrix




                                                         WELLS FARGO CONFIDENTIAL                                          Page 14

CONFIDENTIAL                                                                                                   W F_H E RNAN DEZ_00071428
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 19 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                               November 1, 2011



  Waterfalls
  1. VA HAMP1 : The mortgage note meets acceptable criteria for sale on the open market. This option includes
      Capitalization, Rate Reduction and Term Extension steps.
  2. VA HAMP2: The mortgage note does not meet acceptable criteria for sale on the open market. This option
      includes Capitalization, Rate Reduction, Term Extension and Forbearance steps.
  3. VA Refund: Under this option, the VA purchases the loan back. No actual modification is performed.
      Qualifications for this option include a WO or GNMA guaranteed loan and a post- modification borrower
      income surplus (net income less net expenses) of -$50 or greater.
  4. WO Extension: Delinquent interest is deferred to the end of the loan and any escrow shortage is spread
      over 60 months to bring the loan current. No other changes are made to the current mortgage contract.
  5. WO Cap to Reinstate: Delinquent interest is waived and any escrow shortage is capitalized to bring the
      loan current. No other changes are made to the current mortgage contract.
  6. WO Short Term (6 Months): Delinquent interest is waived and any escrow shortage is spread over 60
      months to bring the loan current. The interest rate is reduced for 6 months.
  7. WO Short Term (12 Months): Delinquent interest is waived and any escrow shortage is spread over 60
      months to bring the loan current. The interest rate is reduced for 12 months.
  8. WO Step Rate: Delinquent interest is waived and any escrow shortage is capitalized to bring the loan
      current. The interest rate is reduced for 36 months. The term may be extended and forbearance performed to
      make the loan affordable.
  9. WO Fixed: Delinquent interest is waived and any escrow shortage is capitalized to bring the loan current.
      The interest rate is reduced for the life of the loan. The term may be extended and forbearance performed to
      make the loan affordable.
  10. No Viable Option: This is not an actual waterfall, but always displayed as an option for the underwriter to
            if                        not feel                                       both the         and
      borrower. If the loan cannot be made affordable by any of the above options, this may be the only option
      displayed.

  Interest -only (IO) loans are eligible for certain of the waterfalls. An IO loan is converted to a fully- amortized
  loan if it is modified. ARM loans also convert to conventional fixed rate loans at the end of any step -periods.

  The VA Optimizer waterfalls define the affordable monthly payment DTI based on various criteria. The three
  VA options use a DTI of 31 %. WO Extension and WO Cap -to- Reinstate use a DTI of 38 %. The other four WO
  options base the affordable DTI on the borrower's monthly income range, as follows:
         $0 to $2999:31%
         $3000 to $4999: 34%
         $5000 and up: 38%

  After the initial invocation, the underwriter can adjust the target DTI, the interest rate floor and the term ceiling
  (where the latter two values apply) for a given option and recalculate that option with the new limits. The
  underwriter may activate any valid option for the loan, either from the initial run or from individual
  recalculations.

  Eligible Loan Types
  VA (must also be GNMA guaranteed or WO for VA Refund and WO options)




                                             WELLS FARGO CONFIDENTIAL                                  Page 15

CONFIDENTIAL                                                                                   W F_H E RNAN D EZ_00071429
            Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 20 of 68


                           HOME PRESERVATION APPLICATION (HPA) OVERVIEW                             November 1, 2011



    1) Capitalization and Delinquency Handling
   Delinquent interest, fees and escrow amounts may be capitalized (like HAMP Capitalization on page 8) or
   handled in the other ways listed, according to the individual waterfall (see Figure 7. VA Optimizer Waterfall
   Matrix on page 14).
       1.   Interest (Arrearage)
       Delinquent interest is handled in one of three ways. In two cases, the borrower remains liable for the debt.
             a. Capitalized - The delinquent interest is added to the UPB.
             b. Deferred - The delinquent interest is deferred to the end of the loan as a single, non -interest
                 bearing balloon payment.
             c. Waived - The delinquent interest is written off by the investor as a bad debt.
       2. Fees
       Fees are handled in one of two ways.
              a. Capitalized - The fees are added to the UPB.
              b. Waived - The fees are written off by the investor as a bad debt.
       3. Escrow due
       Escrow advances are capitalized for all applicable waterfalls. Any escrow shortage is handled in one of two
       ways.
              a. Capitalized - The total of the escrow shortage is added to the UPB.
              b. Spread - The shortage is divided by 60 months and added as a shortage payment to the monthly
                 loan payment.
       See Escrow due on page 9 for more information about delinquent escrow components.

   2) Reduce Interest
   For the Short Term (6 -month and 12 - month), Step Rate and Fixed options, the interest rate may be reduced to
   achieve affordability. The rate is reduced by 1/8% (0.00125) increments down to a floor which defaults to 4 %.
   The rate floor may be adjusted by the underwriter for recalculation. For the Short Term options, the interest rate
   returns to original rate after the period (or to the current market rate for converted IO loans). For the Step Rate
   option, the rate remains reduced for three years, then steps in equal increments over the next five years up to the
   lesser of the current market rate or current fully- indexed note rate.

   3) Extend Term
   Term Extension works exactly like HAMP Term Extension (see page 10) with a default term ceiling of 480
   months. The term ceiling may be adjusted by the underwriter for recalculation.

   4) Forbearance
  Forbearance may be done for the VA HAMP2, WO Step Rate and WO Fixed options and works exactly like
  HAMP Forbearance (see page 10) except that the 30% set aside floor does not apply for the Wells Owned
  options.




                                             WELLS FARGO CONFIDENTIAL                                Page 16

CONFIDENTIAL                                                                                 W F_HERNAN DEZ_00071430
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 21 of 68

                               HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                               November 1, 2011




  Mod 24 Waterfall
  Mod 24 Waterfall Workflow Overview



       Start Event
                                                     Does capitalized ban
                                                      still meet eligibility
                                                                                No
                                                                                            o
                                                                                           Loan is not
                                                                                           eligible for
                                                                                            MOD24
                                                             criteria?
                                                 Y



                                                                                                                 Affordable payment is:
                                                                                 Yes                                DTI <= 24%
                            Reduce interest                                                                      AND
                             rate by 118 %                                                                          (Original PI - Modified PI) f Original PI - 10%
                                                      Is month) payment
                                                          affordable?
                                                                  No




                          Is modifies interest
                               rate 2%
                                    Yes



                                                                               Yes
                           Extend term by 1.
                                month                                                                     Modified loan
                                                      Is mondy payment
                                                                                                          terms have
                                                          affor able?                                         been
                                                                                                           calculated




                         Is modifies term 480
                               mon hs?
                                     Yes


                                                                                     Yes

                           Subtract $1 from
                                  UP8                 Is rnonthl payment
                                                          affor . able?
                                                                   No

                                                                                Yes
                                                                                            r

                                                                                            Unable to
          Forbearance limits are as follows:            Haye forbearance
                                                                                       reach minimum
         L Set aside = 30%                            limits been reached?
                                                                                           10% payment
                                                                                            reduction.
  Figure 8. Mod 24 Workflow


  Mod 24 is a modification program for Fannie Mae loans that do not qualify for HAMP because the borrower is
  already below the 31% DTI threshold. Mod 24 lowers the DTI requirement for defining an affordable monthly
  payment from 31% to a DTI of 24% and with a secondary affordability goal of at least a 10% reduction in the
  PI portion of the monthly payment. If 24% DTI is reached, but the PI reduction is still less than 10 %, the
  waterfall continues until 10% reduction is achieved or all limits are exhausted.

                                                          WELLS FARGO CONFIDENTIAL                                                             Page 17

CONFIDENTIAL                                                                                                                      WF_HERNANDEZ_00071431
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 22 of 68


                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                         November 1, 2011




   Otherwise the process flows identical to HAMP. As with the previous workflows, as soon as the process find
   loan terms that are affordable, the process breaks out of the waterfall and uses those terms.

   Eligible Loan Types
   FNMA

   1) Capitalize
   Mod 24 Capitalization works exactly like HAMP Capitalization (see page 8).

   2) Reduce Interest
   Mod 24 Interest Reduction works exactly like HAMP Interest Reduction (see page 10).

   3) Extend Term
   Mod 24 Term Extension works exactly like HAMP Term Extension (see page 10).

   4) Forbearance
   Mod 24 Forbearance is calculated similar to HAMP Forbearance (see page 1 0) except that the 100% LTV floor
   does not apply for Mod 24, only the 30% set aside floor.




                                         WELLS FARGO CONFIDENTIAL                              Page 18

CONFIDENTIAL                                                                           W F_H E R NA N D EZ_00071432
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 23 of 68

                           HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                November 1, 2011




  2MP Waterfall
  2MP Waterfall Workflow Overview



        Start Event         1) Capitalize                                         Loan is not
                                                 Does capii lized loan
                                                                                eligible for 2MP
                                                  stil meet eligibility
                                                        crit ria?
                                                Yes



                                                                      Yes

                       2) Reduce Interest
                                                 Is monthlkpayment
                                                     affordable?
                                            N



                                                                          Yes *
                           3) Extend Term                                                          Modified loan
                                                  Is montly\payment                                 terms have
                                                      affordable?                                      been
                                            N
                                                                                                     calculated



                                                                          Yes

                           4) Forbearance
                                                 Is monthk payment
                                                     affordable?
                                                              No


                                                         0
                                                      Modification
                                                      will not help
                                                       this loan.

  Figure 9. 2MP Workflow

  2MP provides HAMP modification for second mortgages. When a first mortgage (lien) is modified, LPS sends
  Wells Fargo a match file. This match file contains information about the property and borrowers affected by a
  modification. It also contains information on the terms of the modified loan. Wells Fargo matches the first lien
  identified by the match file with any second liens Wells Fargo services. HPA then uses the terms of the
  modification on the first lien to modify the second lien.

  Eligible Loan Types
  B &P, WO

  1) Capitalize
  2MP Capitalization works exactly like HAMP Capitalization (see page 8).



                                                 WELLS FARGO CONFIDENTIAL                                                  Page 19

CONFIDENTIAL                                                                                                       W F_H E R NAN D EZ_00071433
            Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 24 of 68


                           HOME PRESERVATION APPLICATION (HPA) OVERVIEW                             November I, 20I I


   2) Reduce Interest
   The process uses a standard interest rate change for all 2MP modifications. The interest rate is reduced to 1%
   for the first 5 years. After that, the interest rate increases by 1% every year until the interest rate reaches a
   ceiling of either 6% or the interest rate from the modified first lien, whichever is less.

   3) Extend Term
   The term is extended to match the term of the modified first lien if it is longer that the current (remaining) term
   of the second lien. Otherwise, the term of the second lien remains unchanged.

   4) Forbearance
   Forbearance is calculated to match the terms of the first lien.




                                             WELLS FARGO CONFIDENTIAL                                Paue 20

CONFIDENTIAL                                                                                 W F_H E R NAN D EZ_00071434
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 25 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                  November I. 2011




  Apollo Waterfall
  Apollo Waterfall Workflow Overview


                                                                                No

        Start Event
                                                           *\*-
                                                      Does capióalized loan
                                                                                     Loan is not
                                                                                     eligible for
                                                       still meet eligibility
                                                                                        Apollo
                                                Yes           crit9ria?




                                          Yes

                                                       2) Adjust Interest
                                                            to 5%




                         3) Extend Term




                                          Yes

                                                        4) Forbearance




                                                       Is month payment
                                                                            Yes
                                                                                                      o
                                                                                                    Modified loan
                                                                                                     terms have
                                                           affor able?
                                                                                                        been
                                                                   No                                 calculated



                                                           Modification
                                                           will not help
                                                            this loan.




  Figure 10. Apollo Workflow

  Apollo is a modification program for Fannie Mae loans that do not qualify for HAMP for a reason other than
  falling below the 31% DTI threshold. These reasons can include:
          a DTI under 24% (so they are ineligible for Mod 24 as well as HAMP);
          the total payment reduction under Mod 24 is less than the 10 %;

                                                      WELLS FARGO CONFIDENTIAL                                            Page 2 I


CONFIDENTIAL                                                                                                        WF_HERNANDEZ_00071435
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 26 of 68


                           HOME PRESERVATION APPLICATION (HPA) OVERVIEW                           November I, 2011


          a pre -modification LTV less than 80% (non -fixed rate loans require Fannie Mae approval of the
          modification).
   Apollo allows for a broad DTI range, from 10% to 55 %.

   Eligible Loan Types
   FNMA

   1) Capitalize
   Apollo Capitalization works exactly like HAMP Capitalization (see page 8).
   NOTE: Before re- amortization, non -fixed rate mortgages are converted to a fixed rate, using the current
   interest rate on the loan. The final modification for these loans will require Fannie Mae approval.

   2) Adjust Interest
   For loans with an LTV of 80% or above only, the rate is adjusted to 5 %, regardless of the previous rate. For
   loans with an LTV below 80 %, the current interest rate is maintained.

   3) Extend Term
   Extend the term to 480 months from the modification date.

   4) Forbearance
   Apollo Forbearance is calculated similar to HAMP Forbearance (see page 10), except that the step uses an LTV
   floor of 115% and is skipped entirely if the LTV is already at or below 115 %. The 30% set aside floor stays the
   same.

   The forborne amount becomes a non -interest bearing balloon that is due at the maturity date of the modified
   loan, or at the time the property is sold or refinanced.




                                           WELLS FARGO CONFIDENTIAL                                 Pase 22

CONFIDENTIAL                                                                               WF_HERNANDEZ_00071436
          Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 27 of 68

                        HOME PRESERVATION APPLICATION (HPA) OVERVIEW                            November 1, 2011



  Unemployment Program (UP)
  UP Waterfall Workflow Overview
  The Unemployment Program is a consolidated entry point for several similar programs, including the FNMA
  Unemployment Program (FUP), the Home Unemployment Program (HUP) and the Proprietary Unemployment
  Program (PUP). All of these programs provide temporary loan modification for borrowers currently in hardship
  due to the loss of a job.

  All three unemployment programs provide payment reduction based on a percent of the borrower's gross
  income for primary residences. The FUP and PUP programs also provide modifications for second homes and
  investment properties as well. The modification start with an initial period ranging from three to six months and
  all the programs allow extensions up to twelve months.

  HUP
  HUP provides temporary modifications on non -GSE loans on primary residences only. The minimum
  modification period is three- months and can be extended up to twelve- months. Qualification criteria are
  identical to HAMP, with the addition that the borrower must be unemployed.

  FUP
  FUP provides temporary modifications on FNMA loans on primary residences, second homes and investment
  properties. Qualification criteria are more lenient than HAMP.

  PUP
  PUP provides temporary modifications on non -GSE loans on primary residences, including second liens,
  second homes and investment properties. Qualification criteria are more lenient than HAMP.




                                            WELLS FARGO CONFIDENTIAL                               Page 23

CONFIDENTIAL                                                                               W F_H E R NA N D EZ_000 71437
            Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 28 of 68


                            HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                     November 1, 2011




    NACA Waterfall
    NACA Waterfall Workflow Overview



          Start Event       1) Capitalize

                                              es
                                                        Does capitalized loan
                                                         still meet eligibility
                                                                                  No
                                                                                        o
                                                                                       Loan is riot
                                                                                       eligible for
                                                                                         HAMP
                                                                criteria?
                                  4


                          2) Forbearance
                                                        Is monthlk payment
                                                                                          Yes
                                               No           affordable?



                                                                              Yes

                         3) Reduce Interest
                                                        Is monthl payment
                                                            affor   le?
                                                   No



                                                                              Yes

                          4) Extend Term                      40
                                                        Is montl4ayment
                                                                                                      Modified loan
                                                                                                      terms have
                                                            affordable?
                                                                                                         been
                                                                                                       calculated


                                                    Yes


                        Is month! payment
                        <= NACA ffordable



                                                             o
                            Pay ent?
                                      No

                                                           Modification
                                                           will not help
                                                            this loan.
   Figure 11. NACA Workflow

  NACA refers to both a modification program for Fannie Mae loans, and the Neighborhood Assistance
  Corporation of America, a non -profit organization that offers weekend workshops to help borrowers process
  their loan modifications. NACA lowers the DTI requirement for defining an affordable monthly payment from
  31% to 21 %.
  NOTE: The tool requires as input that the user to enter a NACA Affordable Payment value before the tool rims
       for a decision. This value is used only if the waterfall does not achieve a DTI of 21% (see Exception
       Approval below).




                                                    WELLS FARGO CONFIDENTIAL                                                  Page 24

CONFIDENTIAL                                                                                                          W F_H E R N AN D EZ_000 71438
          Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 29 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                            November 1, 2011



  Eligible Loan Types
  FNMA

  1) Capitalize
  NACA Capitalization works exactly like HAMP Capitalization (see page 8). Non -fixed rate mortgages are
  converted to a fixed rate, using the last paid interest rate, before re- amortization.

  2) Forbearance
  NACA Forbearance is calculated similar to HAMP Forbearance (see page 10), except that the step uses an LTV
  floor of 115% and is skipped entirely if the LTV is already at or below 115 %. The 30% set aside floor stays the
  same.

  3) Reduce Interest
  NACA Interest Reduction works exactly like HAMP Interest Reduction (see page 10), except that the rate floor
  is 3% and the rate remains fixed for the life of the loan (there is no future step -up).

  4) Extend Term
  NACA Term Extension works exactly like HAMP Term Extension (see page 10), with a term ceiling of 480
  months.

  Exception Approval
  If forbearance reaches either the maximum set aside or minimum LTV limit, the reduced interest rate reaches
  the rate floor, the extended term reaches the term ceiling and the loan still does not meet affordability criteria,
  the process performs a final check against the NACA Affordable Payment value. If the payment value arrived at
  by the tool after hitting all limits is equal to or less than the NACA Affordable Payment value input by the user,
  then the waterfall passes and the loan is modified based on the final criteria of the waterfall process. Otherwise,
  the borrower cannot afford the mortgage even with the modification and NACA cannot help the borrower.




                                            WELLS FARGO CONFIDENTIAL                                 Page 25

CONFIDENTIAL                                                                                W F_H E R N AN D EZ_00071439
              Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 30 of 68


                              HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                              November I, 201 1




    Banks and Private Investors (B &P)
   B &P Waterfall Workflow Overview


                               M.          `i                                                 No
                                       1) Capitalize                                                     1<:")
                Start Event          based on CLARA                                                     Loan is nor
                                                               Does capitalized loan
                                           rules                                                        eodibcatio
                                                                still mee: eligibility
                                                                                                        modification
                                                                       criteria?
                                                           Yes



                                                                                        Yes

                                    2) Reduce Interest
                                     based on CLARA            Is month+payment
                                          rules                    affordable?
                                                          No




         '.
                                          f
                                     3) Extend Term
                                    based on CLARA
                                          rules
                                                          No
                                                                Is month payment
                                                                   affordable?
                                                                                        Yes

                                                                                              *    *
                                                                                                          O
                                                                                                       Modified

                                                                                                          been
                                                                                                              haven

                                                                                                        calculated



                                                                                        Yes

                                     4)Forbearance
                                    based on CLARA             Is month payment
                                         rules                     affor 1 able?
                                                                          No

                                                   Yes                  y          No


                                                               IsfurtheArinterest
                                                               reduction allowed?



                                       5) Reduce
                                    Interest Further           Is month payment
                                                                   affor able?
                                                                                   No

                                                                                                        o
                                                                                                       Modification
                                                                                                       will not
                                                                                                        this loan.
                                                                          Yes



                                                                 Pend loan for
                                                                   approval


  Figure 12. B &P Workflow

  Banks and Private Investors is a modification program for non -RAMP loans owned by other banks and private
  investors which Wells Fargo handles as the servicer. With the announcement of the Making Home Affordable
  Program, the industry has taken the approaching of automated processing with a consistent and predictable


                                                         WELLS FARGO CONFIDENTIAL                                        Paae 26

CONFIDENTIAL                                                                                                      W F_H E R NAN DEZ_00071440
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 31 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                            November 1, 2011



  waterfall based on a debt -to- income measurement of affordability and the business unit supporting these
  mortgages has determined there is value in taking a similar approach.

  B &P determines affordability based on achieving a 6% reduction in PITIA and a DTI target based on the
  borrower's income, as follows:
  Income                DTI Range
  Less than $3000       25% to 31.99%
  $3000 to $4999        25% to 34.99%
  $5000 or more         25% to 38.99%

  If the 25% DTI floor is reached before the 6% reduction, that level of reduction is used despite not reaching 6 %.

  Eligible Loan Types
  B&P

  1) Capitalize
  B &P Capitalization works like HAMP Capitalization (see page 8), except that what items are capitalized may
  vary based on the investor rules in CLARA. The possible elements include:
      Delinquent interest
      Foreclosure attorney fees and costs
      Property valuations (BPOs)
      Property taxes
      Property insurance premiums
      Any negative escrow balance existing
      Title report fees
      Recording fees
      Mortgage priority insurance premiums
  Some investors require amounts as contribution rather than allowing them to be capitalized. This falls outside of
  the scope of HPA.

  Non -fixed rate mortgages (IO and ARMs) are handled outside of HPA -B &P.

  2) Reduce Interest
  B &P Interest Reduction works like HAMP Interest Reduction (see page 1 0), with a floor of 4% or the CLARA
  floor, whichever is higher. If the investor does not allow rate reduction, this step is skipped.

  3) Extend Term
  B &P Term Extension works exactly like HAMP Term Extension (see page 10), except that if the term and/or
  maturity date extension is limited or not allowed per CLARA, the application will extend the amortization term
  up to 480 months and balloon on the current maturity date.

  4) Forbearance
  B &P Forbearance is calculated similar to HAMP Forbearance (see page 10) except that only the LTV floor
  applies for B &P, not the 30% set aside floor. The LTV floor is 100% or the CLARA value, whichever is higher.




                                            WELLS FARGO CONFIDENTIAL                                Page 27

CONFIDENTIAL                                                                                W F_H E R NA N D EZ_00071441
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 32 of 68


                           HOME PRESERVATION APPLICATION (HPA) OVERVIEW                               November 1, 2011


   5) Reduce Interest and Pend
   If the loan does not reach affordability before reaching all the above limits, a second rate reduction may be done
   to achieve affordability, except that a successful result will be pended for external approval. If the CLARA rate
   floor is below 4% or not supplied, interest reduction will begin again starting at 4% and reducing in 1/8%
   increments until affordability is reached or the higher of the CLARA rate floor or 2% is reached.

   If this secondary floor is reached before affordability, the loan fails the modification. If affordability is reached
   in this final rate reduction step, the loan is pended for business unit approval.

   If the affordability is reached, the target payment will be fixed for five years, followed by a 1% per year
   increase beginning in year six and continuing until reaching the lower of either the PMMS rate plus 1% or the
   original interest rate.




                                             WELLS FARGO CONFIDENTIAL                                  Page 28

CONFIDENTIAL                                                                                  W F_H E R NA N D EZ_00 071442
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 33 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                           November 1, 2011




  Templates
  Templates are the business workflow steps for the loan modification process. The template can be viewed
  through the Loss Mitigation Workstation (LMT) screens in CPI, the terminal emulation interface into MSP.

  While there are core steps for all the modification programs, the template changes based on the specific
  program, as each program can have unique requirements. Currently, several templates are in use based on the
  program. These include:

         HMPMOD2: HAMP program.
         2MPMOD: 2MP program.
         ALLMOD: Mod 24, NACA programs

  Efforts are underway to develop a unified template containing the steps required for all programs. Certain steps
  within the template would then be active based on the program.




                                            WELLS FARGO CONFIDENTIAL                               Page 29

CONFIDENTIAL                                                                               WF_HERNANDEZ_00071443
             Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 34 of 68


                                    HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                               November L 201 I




    Cap Sheet Mappings
      VA IiAMP1

      WO Fixed
                  l
                      VA Refund l[ VA HAMP2
                                                   II
                                                        WO Extension
                                                                         l   WO Cap To Reinstate
                                                                                                     11
                                                                                                              WO Six Month if WO Twelve Month      wo Step Rate



          Commit to LPS)


                      Mortgagor Information                              Date Decisioned         4/29/2011
                                                                                                                                                Pending
                                                                                                                                                  Raie Reduction
           Mortgagor Name                                                Gross Income            52,900.00                                        Term Extension
                Client                                                   Debt to Income          46.262%                                           Forbearance
            WF Loan no.                                                   Inv Loan no.           0000000000
                                                                                                                  PMMS Rate        4.770%
                          Current                                        Modified                                 PMMS Date        412912011
                                                                                                                Last Paid Date     715/2010 9:49:02 AM
                  Term               267                          Term              480                         Original Term      360
             Interest Rate           5.500%                   Interest Rate         4.000%                     Original Payment    $0.00
                  UPB                5169.543.66                  UPB               5144,343.66                 New Payment       $899.04
                  Pad                $1,081.92                                      3603.27                   % Payment Change    -32.988%
                 Taxes               5193.45                     Taxes              3193.45                     Backend Ratio     183.309%
               Insurance             $63.74                    Insurance            563.74                         New DTI        31.001%
                 PMI                 $0.00                        PMI               50.00                        Home Value       595.000.00
              Assoc. Dues            $0.00                  Assoc. Dues             50.00                  Interest to Capitalize 59.324.96
            Escrow Shortage          $38.58               Escrow Shortage           338.58                    Escrow to Capitalize
                  PITT               $1,341.61                    RITI              5899.04                    Fees to Capitalize 51.907.50
            % Gross Income           46.262%              n    Gross Income         31.001%                    Imminent Default False
                  LTV                178.467%                     LTV               151.941%                      NPV Value        $84.372.83
           Prior Forgiveness                                   Forgiveness                                       NPV Version       HA.MP MODEL 11.3
           Prior Forbearance                                  Forbearance           325,200.00
              Net Income             $6.420.78                 Net Income           56.420.78
             Net Expenses            $5,758.54                Net Expenses          55.315.97
              Net Surplus            5662.24                   Net Surplus          51,104.81

      Rate Step                                                                                           Trial Pian Dates

      Year Rate          PI     PITIAS       UPB                                                          # Amount Due
      0      4.000%   5603.27   5899.04   5144.343.66                                                     1    3899.04 7/1/2011
      4      4.150%   5616.09   5911.86   5139.680.8E                                                     2 3899.04    8/112011
             4.300%   5628.79   $924.56   $138,053.83                                                     3 5899.04 911/2011
      6      4.450%   5641.36   5937.13   5136,412.57
      7      4.600%   5653.80   5949.57   5134.752.98
      8      4.750%   5666.09   $961.86   5133.070.82
                                             Loaded by:                                            AD- ENTlauser



                                                                                                                                  Version LDWTW2272 10:23          AM
  Figure 13. HPA CapSheet

  The values displayed on the HPA Cap Sheet either originate from the MSP database or are derived from values
  stored in MSP. These same values can also be viewed through CPI. The following table maps the screens and
  fields in CPI (including their on- screen coordinates) that correspond to the capsheet fields. Field names in
  square brackets, such as [Gross income], refer to the value of that field. Calculations are in italics. CPI screen
  values in parentheses are an alternate location for the same value.

                                                              WELLS FARGO CONFIDENTIAL                                                          Pase 30

CONFIDENTIAL                                                                                                                       W F_H E RNAN DEZ_00071444
                  Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 35 of 68

                                     HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                                November 1, 2011



  Table 1. HPA Cap Sheet to CPI (MSP) Screen & Field Mapping
       Cap Sheet Field       Screen         Subscreen   .                                             Field                                                    X           Y
   Mortgager Name            MAS1           ADD1             MORTGAGOR                                                                                     5           30
   Client                    based on CPI login prefix
   WF Loan no.               MAS1       I                   I LOAN                                                                                     I   1       I   12
   Date Decisioned           run date
   Gross Income              DLQ3       1 FINP              1 CURR                                                                                         8           71
   Debt to Income            [Current: PITI] /[Gross Income]
   Inv Loan no.              MAS1           INV1             INV LOAN NO                                                                                   5           11

         Term                DLQ1           LOAN             MATURITY DATE                                                                                 18          73
                                                             MONTHS([Maturity Date] - today)
         Interest Rate       DLQ1                            IR (shows as a decimal In CPI)                                                                2           64
                             (PCH1)                          (1STINT RATE)                                                                                 (20)        (25)
         UPS                 DLQ1           '                 PRIN BAL                                                                                     7           36
         P &I                DLQ1           "                 P &I                                                                                         8           38
                             (PCH1)                          (1ST P &I)                                                                                    (13)        (22)
         Taxes               DLQ3           FINP             TAX                                                                                           17          66
                             (ANA1)                          (SUM of all TYPEs 311 -329)                                                                   (var)       (34)
         Insurance           DLQ3           FINP              HAZARD                                                                                       18          66
                             (ANA1)                          (SUM of all TYPEs 351 -355)                                                                   (var)       (34)
         PMI                 DLQ3           FINP              MI                                                                                           16          66
   á
                             (ANA1)                           (TYPE 310)                                                                                   (var)       (34)
         Assoc. Dues         DLQ3           FINP              HOA FEES                                                                                     19          66
         Escrow Shortage     ANA1                             SHORTAGE                                                                                     14          20
         PITT                DLQ1           '                 PAYMT                                                                                        4           38
                             (PC111)                          (NET)                                                                                        (19)        (25)
         % Gross Income      [Current: PITT] /[Gross Income]
         LTV                 (Current: UPS)/ [Home Value]
         Prior Forgiveness   not currently used
         Prior               MASI.          SEC1              PRINCIPAL BALANCE                                                                            7           22
         Forbearance
         Net Income          DLQ3           FINS              INCOME (M)                                                                                   9           48
         Net Expenses        DLQ3           FINS              EXPENSES (M)                                                                                 9           59
         Net Surplus         DLQ3           FINS              SURP /DEFIC( -)(M)                                                                           9           70
         Term                DLQ1           LOAN              MATURITY DATE                                                                                18          73
                                                              MONTHS((Maturity Date] - [Trial Plan Due date #1])
         Interest Rate       waterfall result
         UPB                 [Current: UPB] + [Interest to Capitalize] + [Escrow to Capitalize] + [Fees to Capitalize) + [Shortage to Capitalize] +
                             [Forbearance to Capitalize]
         P &I                 waterfall result
         Taxes               DLQ3           FINP              TAX                                                                                          17          66
                             (ANA1)                           (TYPE 311 -329)                                                                              (var)       (34)
         Insurance           DLQ3           FINP              HAZARD                                                                                       18          66
                             (ANA1)                           (TYPE 351 -355)                                                                              (var)       (34)
         PMI                 DLQ3           FINP              MI                                                                                           16          66
                             (ANA1)                           (TYPE 310)                                                                                   (var)       (34)
         Assoc. Dues         DLQ3           FINP              HOA FEES                                                                                     19          66
         Escrow Shortage     ANA1                       TYP != 310                                                                                         2+          2
   ae,                       ANA1                       TYP =310                                                                                           2+          2

                             ANA1                       ESCROW BAL                                                                                         12          69
   ä
    °                        P190                       ADVANCE                                                                                            12          10
                             (applies to all except VAO- WOCapToReinstate, VAO- WOStepRateMod, VAO- WOFixedMod)
                             IF (Any non -PMI escrow items ([ANAI/TYP != 310]) are due) (
                                 EscDue= SUM((ANAI/TYP != 310]) where DUE(date) > [first of current month] & DUE(date) < [Last Trial Payment])
                                 EscDue + = (Current: PM)]' (MONTHS([Length of Trial] +MONTHS((Trial Plan Due Date(# 1)) - DUE(date)))]
                                 Leftover = [ANA1 /ESCROW BAC] - EscDue
                                 IF (Leftover> 0) (EscDue += Leftover)
                             )
                             ELSE
                                 EscDue = [Current: PMI] " MONTHS((Length of Triall +1)
                                 IF ((ANAL /ESCROW BALI> 0) (EscDue = EscOue +(ANAL /ESCROW BAL])

                             [Escrow Shortage)= (P190 /ESCROW - P190 /ADVANCE - EscDue) /60

         PITT                waterfall result
         % Gross Income      [Modified: PITT] /(Gross Income]
         LTV                 [Modified: UPB] /[Home Value]


                                                                      WELLS FARGO CONFIDENTIAL                                                        Page 3 I


CONFIDENTIAL                                                                                                                             W F_H E R NA N D EZ_00 071445
                           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 36 of 68


                                                HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                         November 1, 201 1


                       Forgiveness       waterfall result
                       Forbearance       waterfall result
                Net Income                 DLQ3       FINS        I INCOME (M)                                                                              19
                                                    I                                                                                                             148
                Net Expenses              waterfall result
                Net Surplus               [Net income] - (Net Expenses]
          PMMS Rate                      from DefaultApplicationControl db
          PMMS Date                       run date
          Last Paid Date                  DFRI        "              DAYS PAST DUE                                                                           3     38
                                                                   DA TE(today()- [DA YS PAST DUE])
          Original Term                  DLQ1         LOAN        TERM                                                                                       19    23
          Original Payment               DLQ1         LOAN         ORIG MTG                                                                                  17    15
          New Payment                    [Modified: PITT]
          % Payment Change               ((Modified: PMT!]- [Current: PIN)/ [Current: PITT]
          Backend Ratio                  (((Current: Net Expenses] - (Current: P/TI]) +[Modified: PIT!]) /[Gross Income]
          New DTI                        [Modified: % Gross Income]
          Home Value                     MASI        APRI           (CURR PROP VALUE)                                                                       7     58
                                         MASI        USR4           AVM VALUE                                                                                12   30
                                                                    Use most recent of the two values based on accompanying dates
         Interest to                     PAY4         '           INTEREST [date]                                                                           5     27
          Capitalize /Waive
          Escrow to                      ANAI                     TYP != 310                                                                                2+    2
          Capitalize /Waive              ANAI                     TYP =310                                                                                  2+    2
                                         ANAI                     ESCROW BAL                                                                                12    69
                                         MAST         SEC1        PRINCIPAL BALANCE                                                                         7     22
                                         IF (Any non -PMI escrow items ((ANAI/TYP != 310]) are due)
                                             EscDue= SUM([ANA1/TYP != 310]) where DUE(date) > first of current month) & DUE(date) e (Last Trial Payment))
                                             EscDue + = (Current: PM!) ' [MONTI-IS((Length of Trial) + MONTHS([Trial Plan Due Date(N1)1 - DUE(date)))]
                                            [Escrow to Capitalize) = EscDue - (ANAI /ESCROW BAL]
                                             IF ((Escrow to Capitalize] <0) ((Escrow to Capitalize] = 0)

                                     ELSE
                                           (Escrow to Capitalizej= [Current: PMI] `MONTHS((Length of Triol) +1)
                                           IF ([ANAI /ESCROW BAL] < 0) ((Escrow to Capitalize] -_ (ANA1 /ESCROW BAL])
                                     )
                                     [Escrow to Capitalize] += (MAS] /SEC1 /PRINCIPAL BALANCE]

         Fees to                     DLQ1             RECO        RECOVERABLE CORP ADV BAL                                                                  20    41
         Capitalize /Waive           DLQ1/RECO/RECOVERABLE CORP ADV BAL + Legal Fees from DefaultApplicationControl db
         Shortage to Capitalize      ANAI                        TYP 1= 310                                                                                 2+    2
                                     ANAI                        TYP =310                                                                                   2+    2
                                     ANAI                         ESCROW BAL                                                                                12    69
                                     P190                        ADVANCE                                                                                    12    10
                                     (only applies to VAO- WOCapToReinstate, VAO- WOStepRateMod, VAO- WOFixedMod)
                                     IF (Any non -PM! escrow items ((ANAJITYP 1= 310]) ore due) (
                                        EscDue= SUM((ANA1/TYP != 310]) where DUE(date) > (first of current month] & DUE(date) < [Lost Trial Payment])
                                        EscDue + = (Current: PMI] ' (MONTHS([Length of Trial] + MONTHS([Trial Pian Due Date(# 1)1 - DUE(date)))]
                                          Leftover = [ANAI /ESCROW BAL] - EscDue
                                          IF (Leftover > 0) (EscDue += Leftover)

                                     ELSE (
                                          EscDue = [Current: PMij ' MONTHS((Length of Trial] +1)
                                          IF ([ANAI /ESCROW BAL) > 0) (EscDue = EscDue + [MAI/ESCROW BAL])
                                     ]
                                     [Shortage to Capitalize]= P190 /ESCROW - P190 /ADVANCE - EscDue

     Imminent Default                MA51          USR3 (pg2)    IMMNT DFLT                                                                                 16    13
     NPV Value                       LMTN                        "DECISIONING" note for "NPV VALUE"
     NPV Version
                  Year               LMTN                        "RATE STEP SCHEDULE" notes
         0.
         cu       Rate.              LMTN         '              "RATE STEP SCHEDULE" notes
     ul
         u        PI                 LMTN         '              "RATE STEP SCHEDULE" notes
     z            PITIAS             LMTN                        "RATE STEP SCHEDULE" notes
                  UPB                LMTN                        "RATE STEP SCHEDULE" notes

  a.
              ,   #                  LMTN         '              "TRIAL PERIOD" payment notes
                  Amount             LMTN                        "TRIAL PERIOD" payment notes
  To._
              ó   Due                LMTN                        "TRIAL PERIOD" payment notes




                                                                       WELLS FARGO CONFIDENTIAL                                                       Page î2

CONFIDENTIAL                                                                                                                              WF_HERNANDEZ_00071446
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 37 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                           November 1, 2011




  Common Calculations
  All of the calculations below refer to the field labels displayed on the HPA Cap Sheet. See Figure 13 on page 30
  and Table 1 on page 31 for detail.
  Backend (DTI) Ratio
  The debt -to- income ratio of all of a customer's monthly expenses to their monthly income.
      (([Current: Net Expenses] - [Current: PITI]) + [Modified: PITT]) / [Gross Income]
  HTI (Frontend DTI)
  The debt -to- income ratio of a customer's monthly mortgage (housing) expenses to their monthly income.
      [Current: PITT] / [Gross Income]
  Housing DTI (HTI)
  Frontend DTI ratio after modification.
      [Modified: PITT] / [Gross Income]
  LTV
  The loan -to -value ratio of unpaid principle balance to home value.
      [Current: UPB] / [Home Value]
  MTM LTV
  The LTV value of the home after modification.
      [Modified: UPB] / [Home Value]




                                             WELLS FARGO CONFIDENTIAL                              Page 33

CONFIDENTIAL                                                                               W F_H E R N A N D EZ_00071447
                   Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 38 of 68


                                                  HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                                                 November 1, 2011




    Validations, Codes and Overrides
    The following table lists the validations used in the various HPA waterfalls and any related codes.

    Table 2. Validations
     Status             Validation                                                           Validation                         Associated                             Override                        Letter
                                                                                             Waterfall               Response                  Log Code    Response    Reason         Log Code         Code
                                                                                             Relation                Code                                  Code        Code
                                        t+i f mrtìi ì+                             ,                      rtk"t,, e.,.y,       +t                                                         r                     st
                        Forbearance                                                          Post
                        Forgiveness                                                          Post
                        Rate Reduction                                                       Post
                        Term Extension                                                       Post
     .r.   l   z        u         x+: +
                        Forbearance
                                            ,.
                                                 "-
                                                      ..
                                                           ' ` "Á `5.R,
                                                                   .+ a!is
                                                                             z
                                                                             a. - i T::3wFLF+r
                                                                                             Post
                                                                                                    ..
                                                                                                         a,

                                                                                                                   t.g     4        .1   ,4
                                                                                                                                                 s

                                                                                                                                                          s'
                                                                                                                                                                 w..
                                                                                                                                                               + 4.ë
                                                                                                                                                                         ;
                                                                                                                                                                        ±'-'    '2
                                                                                                                                                                             fi 7.
                                                                                                                                                                                              .141 4,4,..


                        Rate Reduction                                                       Post
                        Term Extension                                                       Post
    Pending             Greater than or equal to 12 months Deliquent                         Pre                                              Pl2mo                                  INVAPP
    Pending             HSSN Recourse                                                        Pre                                              Prcrse                                 OVHSSN
    Pending             Ml Company Aprroval                                                  Pre                                              Pmicov                                 OVMICO
    Pending             Need AVM /BPO                                                        Pre
    Pending             Not yet Eligible for Apollo                                          Pre
    Pending             Pending For Condo Escrow Taxes                                       Pre
    Pending             SSCRA is populated                                                   Pre                                              Psscra                                 OVSCRA
    Pending             DTI - out of range 10 % -55 %.                                       Post                                             Pnodti                                 INVAPP
    Pending             Fannie Approval - Not a Fixed loan                                   Post                                             Parm80                                 INVAPP
   -tififed            Active Foreclosure                                                    Pre                                              FAILIR                                 INVAPP
    Denied             Current HAMP Approval                                                 Pre                                              FAILIR                                 INVAPP
    Denied             Denied by UWD /DRD                                                    Pre                                              FAILIR                                 INVAPP
    Denied             Government Seized                                                     Pre                                              FAILIR                                 INVAPP
    Denied             Insured Loan                                                          Pre                                              FAILIR                                 INVAPP
    Denied             Is NACA Loan                                                          Pre
    Denied             Lot Loan                                                              Pre                                              FAILIR                                 INVAPP
    Denied             Modified more than once                                               Pre                                              FAILIR                                 INVAPP
    Denied         ,   Non Routine Litigation                                                Pre                                              FAILIR                                 INVAPP
    Denied             Not Active in Loss Mit                                                Pre                                              FAILIR                                 INVAPP
    Denied             Not First Lien                                                       Pre                                               FAILIR                                 INVAPP
    Denied             Origination Date less than 12 months                                 Pre                                               FAILIR                                 INVAPP
    Denied             Previous Modification date less than 12 months                       Pre                                           FAILIR                                     INVAPP
   Denied              Property Gone to Sale                                                Pre                                           FAILIR                                     INVAPP
   Denied              Remaining Term Expired                                               Pre                                           FAILIR                                     INVAPP
   Denied              Removed from Loss Mit                                                Pre                                           FAILIR                                     INVAPP
   Denied              Texas Cash                                                           Pre                                           FAILIR                                     INVAPP
   Denied              Borrower income unavailable                                          Post                                          FAILIR                                     INVAPP
   Denied              Defaulted In Final                                                   Post                                          FAILIR                                     INVAPP
   Denied              Defaulted In Trial                                                   Post                                          FAILIR                                     INVAPP
   Denied              FailureRecourseOptions                                               Post                                          FAILIR                                     INVAPP




                                                                             WELLS FARGO CONFIDENTIAL                                                                           Page 34

CONFIDENTIAL                                                                                                                                                       WF_HERNANDEZ_00071448
                Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 39 of 68

                                   HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                          November I, 2011


      Status     Validation                                           Validation        Associated                  Override              Letter
                                                                      Waterfall    Response   Log Code   Response    Reason    Log Code   Code
                                                                      Relation     Code                  Code        Code



  1              Capitalization Only                                  Post
  1              Forbearance                                          Post
  I              Rate Reduction                                       Post
  I              Term Extension                                       Post

      Pending    Escrow Not Established                               Pre

      Pending    Need AVM /BPO                                        Pre

      Pending    Not In Private Investor Template                     Pre

      Pending    Out -of -date borrower FICO                          Pre
      Pending    Out -of -date co-borrower FICO                       Pre

      Pending    Pending For Condo Escrow Taxes                       Pre

      Pending    Pending for Insurance                                Pre

      Pending    Pending for Non escrow taxes                         Pre

      Pending    Pending Non Escrow Taxes & insurance                 Pre

      Pending    Business Unit Approval required.                     Pre                                283

      Pending    MI Company Requires Approval                         Post                                                     Miappr
      Pending    NonHamp Private Investor Requires Approval           Post                                                     INVAPP

      Pending    NPV Error                                            Post
      Pending    Requires BU approval for less than 6%                Post                               UWA

      Denied     HAMP waterfall not previously run                    Pre

      Denied     Invalid Private Investor                             Pre

      Denied     Invalid Private Investor ClassCode                   Pre

      Denied.    Not Authorized for Bankruptcy                        Pre

      Denied     Not in ImminentDefault                               Pre

  :Denied        Previous Workout                                     Pre

      Denied     Property not owner occupied                          Pre

      Denied     Wells Owned                                          Pre

      Denied     BU Denied for less than 6%                           Post

      Denied     Business Unit Denied                                 Post
      Denied     MI Company Denied                                    Post

      Denied     Negative NPV                                         Post
      Denied     NonHamp Private Investor Affordability Not Reached   Post
      Denied     NonHamp Private Investor Denied                      Post
      Denied     Not Capitalized                                      Post




                                                          WELLS FARGO CONFIDENTIAL                                             Page 35

CONFIDENTIAL                                                                                                        W F_H E R NA N D EZ_00071449
                 Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 40 of 68


                                          HOME PRESERVATION APPLICATION (HPA) OVERVIEW


    Status               Validation                                       Validation        Associated                  Override              Letter
                                                                          Waterfall    Response   Log Code   Response   Reason     Log Code   Code
                                                                          Relation     Code                  Code       Code
     r      {
                ßriaf`^tlM                                               f             r     t
                        Capitalization Only
                                                        E
                                                               E
                                                                          Post
                                                                                6
                                                                                                                          r         X         Lr '
                        Fannie Forgiveness                                Post
                        Forbearance                                       Post
                        Forgiveness                                       Post
                        Rate Reduction                                    Post
                        Term Extension                                    Post
    Pending             Alaska Loan GSE                                   Pre
    Pending             Doddfrank cert not available                      Pre
    Pending             HAMP Investor Denial                              Pre
    Pending             Need AVM /BPO                                     Pre
    Pending             Pending For Condo Escrow Taxes                    Pre
    Pending             Pending for HOA                                   Pre
    Pending             Pending for insurance                            Pre
    Pending             Pending for Non escrow taxes                     Pre
    Pending             Pending Non Escrow Taxes & insurance             Pre
    Pending             Investor Approval Pending for Balloon Payment    Post
    Pending             Negative NPV                                     Post
    Pending             NPV Error                                        Post
    Pending            VerifyHOAFeeAmount                                Post
    Denied      r it   Bad NPV with Loan To Value too low               r Pre
    Denied             Below 31% DTI                                     Pre
    Denied             CapTolnterestNotAllowed.                          Pre
    Denied             Dwelling Units                                    Pre
    Denied             FHA Loan                                          Pre
    Denied             HE HAMP Loan                                      Pre
    Denied             Income Not Available                              Pre
   Denied              Litigated Loan                                    Pre
   Denied         ?    Lot Loan                                          Pre
   Denied              MBS /RSI Exclusion criteria                       Pre
   Denied              Not Eligible for MOD 24                           Pre
   Denied              Not First Lien                                    Pre
   Denied              Not in ImminentDefault                            Pre
   Denied              Originated after 2009                             Pre
   Denied              Previous Final                                    Pre
   Denied              Property not owner occupied                       Pre
   Denied              Remaining Term Expired                            Pre
   Denied              Texas Cash                                        Pre
   Denied              Two Previous HAMP Fails                          Pre
   Denied              UPB Too High                                     Pre
   Denied        '     USDA \Rural                                      Pre
   Denied        s`    Wachovia Retail Credit                           Pre
   Denied              WRCHMP                                           Pre
   Denied        ¿-    Below 31% After Capitalization                   Post
   Denied        r     Negative NPV                                     Post
   Information a Eligible For Mod24                                     Pre
   Information =`: Is MOD 24 Loan                                       Pre
   information, Prelimary NPV Run                                       Pre




                                                                   WELLS FARGO CONFIDENTIAL                                   Paize 36

CONFIDENTIAL                                                                                                       WF_HERNANDEZ_00071450
                 Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 41 of 68

                                           HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                            November 1, 2011


      tatus              Validation                                          Validation         Associated                  Override              Letter
  I                                                                          Waterfall    Response    Log Code   Response    Reason    Log Code   Code
                                                                             Relation     Code                   Code        Code

  HAMP                                .sez.
                         Capitalization Only                                 Post
                         Fannie Forgiveness                                  Post         351
                         Forbearance                                         Post         351
                         Forgiveness                                         Post
                         Rate Reduction                                      Post         349
                         Term Extension                                      Post         350

      Pending            Alaska Loan GSE                                     Pre

      Pending            Doddfrank cert not available                        Pre

      Pending            ER -C previously reviewed and denied HAMP           Pre

      Pending            Foreclosure                                         Pre                                             316
      Pending            HAMP Investor Denial                                Pre          220
      Pending            IDI Review Not Complete.                            Pre

      Pending            Loan doesnt exist in Ursula                         Pre

      Pending            Missing current index rate for pending ARM reset.   Pre

      Pending            Missing i37Date.                                    Pre

      Pending            Need AVM /BPO                                       Pre          363

      Pending            No lnterestTo Cap                                   Pre

      Pending            No Investor Rules Found                             Pre                                             320

      Pending            No L14 Actual Date                                  Pre

      Pending            Not Authorized for Bankruptcy                       Pre

      Pending            Not in HMPMOD2 Template                             Pre

      Pending            Not in HOMEPRS Template or HAMP Type                Pre

      Pending            Out -of -date borrower FICO                         Pre

      Pending            Out -of -date co-borrower FICO                      Pre

      Pending                               for Investor Guidelines          Pre                                             320
      Pending            Pending ARM Default Index Code.                     Pre

      Pending            Pending ARM Rate Violates Minimum Decrease.         Pre

      Pending            Pending ARM Rate Violates Minimum Increase.         Pre

      Pending            Pending ARM with periodic maximum.                  Pre

      Pending            Pending For Condo Escrow Taxes                      Pre

      Pending            Pending for HOA                                     Pre          362                                314

      Pending            Pending for Insurance                               Pre          452                                314
      Pending            Pending for Non escrow taxes                        Pre          361                                314

      Pending            Pending Non Escrow Taxes & insurance                Pre          453                                314

      Pending            Property going to sale                              Pre                                             316
      Pending            Requires Approval                                   Pre          812                                320

      Pending            Clara Pend                                          Post

      Pending            Investor Approval Pending for Balloon Payment       Post                                            320

      Pending            Modified PI greater than Current PI                 Post
      Pending            Negative NPV                                        Post
      Pending            NegativeNPV ExceedForbearance WO                    Post

      Pending            NegativeNPVWO ,Below 90% LTV                        Post
      Pending            NPV Error                                           Post
      Pending            Pend for NON GSE Forbearance                        Post         469                                318
      Pending            Requires PRA Approval                               Post

      Pending            Verify HOA Fee Amount                               Post         362                                314

      Denied             Bad NPV with Loan To Value too low                  Pre          342                                315
      Denied         :   Below 31% DTI                                       Pre          352                                                      LM773

      Denied             CapTolnterestNotAllowed.                            Pre

      Denied             Current HAMP Approval                               Pre                                             313                   LM716

      Denied             Denied by UWD /DRD                                  Pre

      Denied    ,"       Dwelling Units                                      Pre          502                                                      LM707
                         FHA Loan                                            Pre          112




                                                                      WELLS FARGO CONFIDENTIAL                                         Page 37

CONFIDENTIAL                                                                                                                WF_HERNANDEZ_00071451
                    Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 42 of 68


                                       HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                     November I, 201 I


    Status            Validation                                   Validation         Associated                  Override              Letter
                                                                   Waterfall    Response    Log Code   Response   Reason     Log Code   Code
                                                                   Relation     Code                   Code       Code
    HAMP (co nit)
    Denied            Government Seized                            Pre
                                                                                                                                                 t
    Denied            HAMP Not Allowed                             Pre          478
    Denied            HE HAMP Loan                                 Pre
    Denied            Income Not Available                         Pre          360                                                     LM714
    Denied            Is VA Loan                                   Pre
    Denied            Litigated Loan                               Pre                                            313
    Denied            Lot Loan                                     Pre
    Denied            MBS /RSI Exclusion criteria                  Pre
    Denied            Not Active in Loss Mit                       Pre
    Denied            Not Eligible for MOD 24                      Pre
    Denied           Not First Lien                                Pre          876                                                     LM701
    Denied           Not in ImminentDefault                        Pre                                                                  LM713
    Denied           Originated after 2009                         Pre          353                                                     LM771
    Denied           Previous Final                                Pre          537                               313
    Denied           Previous Workout                              Pre                                            313                   LM781
    Denied           Property Gone to Sale                         Pre                                            316                   LM706
    Denied           Property not owner occupied                   Pre          305                               321                   LM774
    Denied           Remaining Term Expired                        Pre
    Denied           Removed from Loss Mit                         Pre
    Denied           Short Sale                                    Pre                                                                  LM713
    Denied           Texas Cash                                    Pre
    Denied           Two Previous HAMP Fails                       Pre                                            313
    Denied           UPB Too High                                  Pre          408                                                     LM772
   Denied            USDA \Rural                                   Pre
   Denied            Wachovia Retail Credit                        Pre
   Denied            WRCHMP                                       Pre
   Denied            Below 31% After Capitalization               Post
   Denied            Forbearance with Loan To Value too low       Post          501                                                     LM783
   Denied            Insufficient Change.                         Post
   Denied            Negative NPV                                 Post          342                                                     LM747
   Inforrnatiori.    Eligible For Mod24                           Pre
   Information.'     Is MOD 24 Loan                               Pre
   Information       NPV Rerun                                    Pre

   Information       Prelimary NPV Run                            Pre
   Information       Income Recalc run.                           Post




                                                              WELLS FARGO CONFIDENTIAL                                   Page 38

CONFIDENTIAL                                                                                                  WF_HERNANDEZ_00071452
                Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 43 of 68

                                           HOME PRESERVATION. APPLICATION (HPA) OVERVIEW .                                    November 1, 2011


      Status              Validation                                    Validation         Associated                  Override              Letter
                                                                        Waterfall    Response    Log Code   Response    Reason    Log Code   Code
  I
                                                                        Relation     Code                   Code        Code

      HET;
                          PreQualified                                  Pre
                          Fannie Forgiveness                            Post
                          Forbearance                                   Post
                          Rate Reduction                                Post
                          Term Extension                                Post

  lien a "' 7,',' Alaska Loan                                           Pre          180
      Denied              Bad NPV with Loan To Value too low            Pre          180/342                            315

      Denied              Below 26% DTI                                 Pre          180/352
  Denied                  Current HAMP Approval                         Pre          180                                313
      Denied              Dwelling Units > 4                            Pre          180/502
      Denied              FHA Loan                                      Pre          180/112
      Denied              Government Seized                             Pre          180

      Denied              Income Not Available                          Pre          180/360
      Denied              Litigated Loan                                Pre          180                                313

      Denied              Not Active in Loss Mit                        Pre          180
      Denied              Not First Lien                                Pre          180/876
      Denied              Originated After 2009                         Pre          180/353
      Denied              Previous Final                                Pre          180/537                            313
      Denied              Previous Workout                              Pre          180                                313

      Denied              Property Gone to Sale                         Pre          180                                316

      Denied              Property not owner occupied                   Pre          180/305
      Denied              Remaining Term Expired                        Pre          180
      Denied              Removed from Loss Mit                         Pre          180
      Denied              Short Sale                                    Pre          180
      Denied              Two Previous HAMP Fails                       Pre          180                                313
      Denied              Unable to run HET, loan is in HAMP template   Pre
      Denied              UPB Too High                                  Pre          180/408
      Denied              VA Imminent HET                               Pre          180/460
      Denied              VA Not Imminent HET                           Pre          180/461
      Denied              Wachovia Retail Credit                        Pre          180
      Denied              Wells Owned Loan                              Pre          180
      Denied              ARM to Fixed                                  Post         180
      Denied              Forbearance Amount too High                   Post         180
      Denied    w         Forbearance with Loan To Value too low        Post         180/341
      information;, Is HET Loan                                         Pre          385

      MOD24
                          Capitalization Only                           Post
                          Fannie Forgiveness                            Post
                          Forbearance                                   Post
                          Rate Reduction                                Post
                          Term Extension                                Post

      Pending             Not yet Eligible for MOD24                    Pre

      Pending             Pending For Condo Escrow Taxes                Pre

  'Derüed '               Below 24% DTI                                 Pre
      Denied              Below 80% LTV                                 Pre
      Denied              Is Imminent Default                           Pre
      Denied              Is NACA Loan                                  Pre
      Denied              Less than 60 days past due                    Pre
      Denied              Not eligible for MOD24                        Pre
      Denied        'ti   Below 24% After Capitalization                Post

      Denied              Forbearance Amount too High                   Post

      inform.;            Is MOD 24 Loan                                Pre




                                                                   WELLS FARGO CONFIDENTIAL                                       Page 39

CONFIDENTIAL                                                                                                           W F_H E R NAN D EZ_00071453
                         Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 44 of 68


                                            HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                  November I, 2011




                                                                                               --- -------- --
                                                                                                            --
     Status                Validation                                        Validation             Associated                       Override                           Letter
                                                                             Waterfall         Response        Log Code   Response   Reason     Log Code                Code




                                                                                               - ----
                                                                             Relation          Code                       Code       Code

   r _ -.2   te   :it.     ,r            S, ë
                           Capitalization Only
                                                           e3 i    .3
                                                                             Post
                                                                                   .,A,.   a              ?a                         u                  .,.^..   ,.:.    *.,..",:




                                                                                                       - -  --
                                                                                                            --
                           Fannie Forgiveness                                Post
                           NACA Approved                                     Post
                           Rate Reduction
                           Term Extension
                                                                             Post
                                                                             Post
                                                                                               -     -   -  --
                                                                                                       --
     Pending               Borrower /Co Borrower Employer is Blank           Pre
     Pending               Borrower /Co Borrower Unemployed                  Pre                               UNEMPL                           NoUnem
     Pending               Escrow Not Established                            Pre                               Pescro                           OVesro
     Pending               HSSN Recourse




                                                                                                        --
                                                                             Pre                               >1HSSN                           1HSSN




                                                                                                                          --
     Pending              Ml Company Approval                                Pre                               Pmicov                           OVMICO
     Pending              NeedAVM /BPO                                       Pre                               PAprsl                           AVMBPO




                                                                                                        -                 --
     Pending              Pending For Condo Escrow Taxes                     Pre                               Pescro                           OVesro
    Pending               Pending for Insurance                              Pre                               Pescro                           OVesro




                                                                                                --- ----_   -_
    Pending               Pending for Non escrow taxes                       Pre                               Pescro                           OVesro




                                                                                                        - -  --
                                                                                                            --
    Pending               Pending Non Escrow Taxes & insurance               Pre                               Pescro                           OVesro
    Pending               Property Gone to Sale                              Pre                               PNDU20                           OVSALE




                                                                                                        -_
    Pending               SSCRA is populated                                 Pre                               Psscra                           OVSCRA




                                                                                                          -  --
    Pending               Forbearance with Loan To Value too low             Post




                                                                                               -- ---- -- --
    Denied                Below 21% DTI                                      Pre




                                                                                                             --
    Denied                Completed Foreclosure Status                       Pre
    Denied                Defaulted in previous 2 mods                       Pre


                                                                                                  -   -                   - - --
                                                                                               --- ------ --- --
    Denied                Income Not Available                               Pre
    Denied                Insured Loan                                       Pre
    Denied                Liquidation Template                               Pre




                                                                                                              --
    Denied                Litigated Loan                                    Pre
    Denied                NACA Non -GSE loan                                Pre




                                                                                                              --
    Denied                Not a NACA Loan                                   Pre




                                                                                                 - -- - --
    Denied           F'   Not All Mod Template                              Pre
    Denied           s3 Not an FNMA Loan                                    Pre
    Denied
    Denied
   Denied
   Denied
                    -=    Origination Date less than 12 months
                          Previous Modification date less than 12 months
                          FailureRecourseOptions
                          NACA Fail
                                                                            Pre
                                                                            Pre
                                                                            Post
                                                                            Post
                                                                                                 -   -  -   - --




                                                                        WELLS FARGO CONFIDENTIAL                                            Pase 40

CONFIDENTIAL                                                                                                                     W F_H E R NAN D EZ_00071454
                  Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 45 of 68

                                               HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                               November I, 2011



  Status                  Validation                                                     Validation         Associated                         Override                        Letter
                                                                                         Waterfall    Response    Log Code         Response     Reason       Log Code          Code
                                                                                         Relation     Code                         Code         Code
                                                                                                                                    ii:ik rt
   .r-+r .... ,. .., cv!.,.. -.. ..,. ........ ._. _. ....... ..: .:.. i.   .r...,z- _                                       -:S       a              _ _,
                                                                                                                                               1,:!ix4,      .,,ií...   .......,,.,...._..,.
                          Affordability reached                                          Post
                          Capitalization Only                                            Post
                          Fannie Forgiveness                                             Post         351
                          Forbearance                                                    Post         351
                          Forgiveness                                                    Post
                          Rate Reduction                                                 Post         349
                          Term Extension                                                 Post         350

   Pending                Alaska Loan GSE                                                Pre

   Pending                Doddfrank cert not available                                   Pre

   Pending                Foreclosure                                                    Pre                                                     316
   Pending                HAMP Investor Denial                                           Pre          220
   Pending                Income Not Available                                           Pre          360                                                                       LM714
   Pending                Loan doesnt exist in Ursula                                    Pre

   Pending                Need AVM /BPO                                                  Pre          363
   Pending                No Interest To Cap                                             Pre

   Pending                No Investor Rules Found                                        Pre                                                     320
   Pending                No L14 Actual Date                                             Pre

   Pending                Not Authorized for Bankruptcy                                  Pre

   Pending                Not in HMPMOD2 Template                                        Pre
   Pending                Pending Approval for Investor Guidelines                       Pre                                                     320
   Pending                Pending For Condo Escrow Taxes                                 Pre

   Pending                Pending for HOA                                                Pre          362                                        314
   Pending                Pending for Insurance                                          Pre          452                                        314
   Pending                Pending for Non escrow taxes                                   Pre          361                                        314
   Pending                             Escrow Taxes & insurance                          Pre          453                                        314
   Pending                Property going to sale                                         Pre                                                     316
   Pending                Requires Approval                                              Pre          812                                        320
   Pending                AffordabilityNotReached.                                       Post
   Pending                Missing current index rate for pending ARM reset.              Post
   Pending                Modified Pl greater than Current PI                            Post
   Pending                Negative NPV                                                   Post
   Pending                NPV Error                                                      Post
   Pending                Verify HOA Fee Amount                                          Post         362                                        314

   öeüed'                 Bad NPV with Loan To Value too low                             Pre          342                                        315
   Denied                 Below 31% DTI                                                  Pre          352                                                                       LM703
   Denied                 Current HAMP Approval                                          Pre                                                     313                            LM716
   Denied                 Denied by UWD /DRD                                             Pre
   Denied                 Dwelling Units                                                 Pre          502                                                                       LM707
   Denied                 FHA Loan                                                       Pre          112
   Denied                 Government Seized                                              Pre

   Denied                 HAMPNotAllowed                                                 Pre          478
   Denied                 HE HAMP Loan                                                   Pre
   Denied                 Is VA Loan                                                     Pre

   Denied                 Litigated Loan                                                 Pre                                                     313
   Denied                 Lot Loan                                                       Pre
   Denied         i       MBS /RSI Exclusion criteria                                    Pre
   Denied                 Not Active in Loss Mit                                         Pre
   Denied                 Not Eligible for MOD 24                                        Pre
   Denied                 Not First Lien                                                 Pre          876                                                                        LM701
   Denied                 Not in ImminentDefault                                         Pre                                                                                     LM713
   Denied             ,   Originated after 2009                                          Pre          353                                                                        LM700
   Denied             ;' Previous Final                                                  Pre          537                                        313
   Denied                 Previous Workout                                               Pre                                                     313




                                                                            WELLS FARGO CONFIDENTIAL                                                         Page 41


CONFIDENTIAL                                                                                                                                   WF_HERNANDEZ_00071455
                             Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 46 of 68


                                                  HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                     November I, 2011


             tatus              Validation                                    Validation         Associated                  Override              Letter
         1                                                                    Waterfall    Response    Log Code   Response   Reason     Log Code   Code
                                                                              Relation     Code                   Code       Code
         VA (con't)
         Denied                 Property Gone to Sale                         Pre                                            316                   LM706
         Dented                 Property not owner occupied                   Pre          305                               321                   LM704
   ..4   Denied                 Remaining Term Expired                        Pre
   ` <pen;ed                    Removed from Loss Mit                         Pre
    'openied                    Short Sale                                    Pre                                                                  LM713
         Denied                 Texas Cash                                    Pre
         Denied                 Two Previous HAMP Fails                       Pre                                            313
    ? Denied             1¢'i   UPB Too High                                  Pre          408                                                     LM702
         Denied                 USDA \Rural                                   Pre
         Denied                 Wachovia Retail Credit                        Pre
         Denied                 WRCHMP                                        Pre
         Denied                 Below 31% After Capitalization                Post
         Deni-                  Forbearance with Loan To Value too low        Post         501                                                     LM726
         Deni:,`.:....          Negative NPV                                  Post         342                                                     LM747
         Denied                 Negative NPV VA                               Post
              .rmati: -.        Eligible For Mod24                            Pre
     1,',. rrnati        -      Is MOD 24 Loan                                Pre
     1,:: rrnatt                Prelimary NPV Run                             Pre

             .formatiÓ !        VA HAMP1 Failed                               Post
     Ì                          VA Refund Denied                              Post




                                                                         WELLS FARGO CONFIDENTIAL                                   Pau,e 42

CONFIDENTIAL                                                                                                             W F_H E R NAN D EZ_00071456
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 47 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                  November 1, 2011




  Validation Definitions
  After a loan has been processed, one or more validation result rules display under the status on the HPA loan
  detail screen (see Validations, Codes and Overrides on page 34). The following list describes the circumstances
  when each rule applies.
  Approved
  Capitalization Only
  The loan term length and interest rate remain the same and there is no forbearance.
  Fannie Forgiveness
  For FNMA loans, the post modification UPB plus any post modification forbearance is less than the sum of the
  current UPB and any capitalized items (interest, escrow, fees).
  Forbearance
  The post -modification set -aside amount is greater than zero. For a full definition, see page 59.
  Forgiveness
  The post modification forgiveness is greater than zero.
  Rate Reduction
  The post modification interest rate is different from the current loan interest rate (may decrease or increase
  depending on the program applied).
  Term Extension
  The post modification term length is different from the current loan term length (may increase or decrease
              the
  Denied
  Below 31% after Capitalization
  The PITIA (sum of PITI less PMI plus HOA fee) is less than 31% of the primary borrower's income after
  capitalizing (adding delinquent amounts such as fees, escrow and arrearage for this loan to the UPB). If the
  loan is a FNMA loan then the modified PITIA must be no more than 94% of the current PITIA also (minimum
  6% reduction).
  Below 31% DTI
  The PITIA, excluding PMI, divided by the primary borrower's income is less than 31 %.
  Current HAMP Approval
  The loan has already been approved for a HAMP modification.
  Denied by UWD/DRD
  A response code of 'UWD' or 'DRD' is present.
  Dwelling Units
  The number of property units is greater than 4.
  FHA Loan
  The loan is an FHA loan (indicated by a Loan Type of 'FHAResidential' or'FHAProject').
  Forbearance with Loan to Value too low
  There is forbearance while the LTV is less than 100 %.
  Government Seized
  The property has been seized by the government (indicated by Man code = T).


                                             WELLS FARGO CONFIDENTIAL                                    Page 43

CONFIDENTIAL                                                                                  W F_HERNANDEZ_00071457
            Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 48 of 68


                            HOME PRESERVATION APPLICATION (HPA) OVERVIEW                              November 1, 2011


    RAMP Not Allowed
    The investor rule that allows HAIvIP is false.
    HEHAMP Loan
    A Wells Owned second lien exists (indicated by the SLID equal to'HEHAMP' (Home Equity HAMP Lien) or
    'WRCHMP' (Wachovia Retail Credit HAMP Lien)).
    Income Not Available
    The primary borrower income is zero or missing.
   Litigated Loan
   The loan is in litigation (indicated by the P197 litcode equal to 'R').
   Lot Loan
   The loan is a lot loan (indicated by Property Type equal to 'LandAndDevelopedLots').
   MBS/RSI Exclusion criteria
   The loan is a MBS or RSI loan (indicated by the client code /investor combination found on exclusion lists).
   Negative NPV
   The comparison between the NPV on the original loan and the modified loan is negative. For GSE and VA
   loans, a negative NPV is a value less than -5000. For Non -GSE and Non -Wells Owned loans a negative NPV is
   a value less than zero.
   Not Active in Loss Mit
   The loan is not active in loss mitigation (indicated by a missing or blank status in LMT1).
   Not First Lien
   The loan is not a first lien (indicated                of the strings 'LienPriority' or 'FirstMortgage' in the
   AdditionalDetails field).
   Not in Imminent Default
   The borrower of a GSE loan is not in imminent default (indicated by having a past due period less than 60 days
   and the IslmminentDefault flag is false).
   Originated after 2009
   The loan originated after 01/01/2009 and is not a VA loan.
   Previous Workout
   The loan has previously been considered for a HAMP modification.
   Property Gone to Sale
   The property has gone to a foreclosure sale.
   Property not owner occupied
   The Owner or Co -Owner has " OF " in the name (as in "ESTATE OF ... ").
   Remaining Term Expired
   The remaining term is less than or equal to zero months.
  Removed from Loss Mit
  The loan has been removed from loss mitigation (indicated by LMT1 status equal to 'R').
  Short Sale
  The loan is on a short sale (indicated by the presence of a template in the list below).
         SSFNMA
         ALLDIL
         ALLSS

                                             WELLS FARGO CONFIDENTIAL                                  Page 44

CONFIDENTIAL                                                                                  W F_H E RNAN DEZ_00071458
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 49 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                            November 1, 2011



         SSFHLMC
         SSB&P
         SSVA
         SSFHA
         SSHCS
         SSASC
  Texas Cash
  A tax lien exists (indicated by SLID equal to 'TXCash').
  USDA\Rural
  The loans falls under a rural housing program because the insurer is USDA (indicated by PMI Payee Code
  equals '992' (USDA Rural)).
  UPB Too High
  The UPB exceeds the limit for the given number of property units based on the following:
        1 units and UPB > $729,000
        2 units and UPB > $934,200
        3 units and UPB > $1,129,250
        4 units and UPB > $1,403,400
  Pending
  Alaska Loan GSE
  The loan is a GSE Loan in Alaska (identified by Client Number '106' and loan number with leading digits '116').
  Clara Pend
  The pending indicator for the investor on this loan is set to true in the Clara database.
  Dodd -Frank cert not available
  The loan is Non -GSE and Non -Wells Owned and neither the borrower nor co- borrower has valid Dodd -Frank
  certification dates.
  Foreclosure
  The property is within 5 days of a foreclosure sale.
  HAMP Investor Denial
  The investor is a GSE and they have denied the modification as indicated by a response code of '392'.
  Investor Approval Pending for Balloon Payment
  The investor rules do not allow a term extension or the modification term exceeds the allowed term extension
  period.
  Loan doesn't exist in Ursula
  The Months Past Due value is not returned from the Ursula database.
  Need AVM/BPO
  The property appraisal is older than 90 days, equal to zero, or missing.
  Negative NPV
  A HAMP Modification will have a pending status when a Non -VA loan has a HAMP Standard NPV or a
  RAMP PRA NPV less than zero.
  No Interest to Cap
  The amount for interest to capitalize is missing or less than zero, and this is not a Wells Owned loan.
  No Investor Rules Found
                                             WELLS FARGO CONFIDENTIAL                               Page 45

CONFIDENTIAL                                                                                  W F_H ERNANDEZ_00071459
            Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 50 of 68


                            HOME PRESERVATION APPLICATION (HPA) OVERVIEW                            November 1, 2011


   No investor rules are found.
   No L14 Actual Date
   The L14 Actual date is missing.
   Not Authorized for Bankruptcy
   The loan is in bankruptcy and there has been no authorization for modification consideration.
   Not in HMPMOD2 Template
   The loan that is not a VA loan and is using the 'HMPMOD2' template for modification.
   Pend for Non -GSE Forbearance
   There is a forbearance amount greater than zero for a non -GSE loan.
   Pending Approval for Investor Guidelines
   The investor rules have not been reviewed (indicated by the ReviewCompleted value equals false).
   Pending for Condo Escrow Taxes
   The property is a condominium with a property tax amount of zero.
   Pending for HOA
   The property is a condominium with a HOA amount of zero.
   Pending for Insurance
   The property is not a condominium, has a property tax amount of zero and a property tax amount greater than
   zero.
   Pending for Non escrow taxes
   The property is not a condominium, has a property tax amount greater than zero and a property tax amount of
   zero.
   Pending Non Escrow Taxes & insurance
   The property is not a condominium, has a property tax amount of zero and a property tax amount of zero.
   Property going to sale
   The property is within 5 days of a foreclosure sale.
   Requires Approval
   The loan has been flagged as needing approval.
   Requires PRA Approval
   The investor rules for allowing HAMP PRA forgiveness has not been set or the value is not a'0', '1', or '2'.
  Verify HOA Fee Amount
  The property is a condominium with a HOA amount of zero and has a PITI greater or equal to 29% of the
  primary borrower's income but less than 31% of the primary borrower's income.




                                            WELLS FARGO CONFIDENTIAL                                 Page 46

CONFIDENTIAL                                                                                 W F_H ERNANDEZ_00071460
          Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 51 of 68

                              HOME PRESERVATION APPLICATION (HPA) OVERVIEW                     November I, 2011




  Payment Monitor
  The Payment Monitor is a nightly process that reads from the Daisy database and updates loans that are in a trial
  plan for payments received and also if the plan becomes delinquent. The updates occur both in the HPA
  database and in MSP.

  The Payment Monitor runs at 3 AM Tuesday through Saturday to process the previous day's updates. The time
  is set to allow the preceding day's update to Daisy to complete. The tool selects loans meeting the following
  criteria:
            Active Loss Mitigation (LMT1 /STAT [7,5] = A)
            The loan has a payment transaction from the previous cycle listed on LMTN from the following list:
                o Trans code 1 -71 = Regular Payment
                o Trans code 1 -72 = Modified Payment
                o Trans code 1 -73 = Irregular Payment
                o Trans code 1 -48 =NSF
                   NOTE: the `1' prefix identifies a standard mortgage.
            On LMT3, either step code M49 (Trial Package for HAMP) exists or MO1 (Agreement Sent to
            Borrower) exists without an actual date.
            The loan has a compatible combination of Loss Mitigation Template and Loss Mitigation Type per the
            followin: table:

         HMPMOD1                     HAMP
         HMPMOD2                     HAMP
         HMPMODPC                    HAMP
         BKHMPMOD                    HAMP
         HMODI01                     HAMP
         2HMPMOD                     2MP-2nd HAMP (HAMP)
         ALLMOD              MD24    MOD24
         ALLMOD              APLO    APOLLO
         HOMEPRS     I       HAMP    HAMP
         HOMEPRS             2MP     2MP-2nd HAMP (HAMP)
         HOMEPRS         1   MD24    MOD24
         HOMEPRS             APLO    APOLLO
         HOMEPRS             PRAM    PRAM (HAMP)


  Payment Monitor retrieves all transactions for the above loans from the HAMP trial package mail date (M49
  Actual Date) to the present. The system tracks trial payments made and updates the Completed dates for the
  appropriate LMT3 steps, as well as writing notes to LMTN.

  When the borrower satisfies the final trial payment, updates the No Notice Stop with a "T" (Stop Delinquent
  Letters Only) and an expiration dates of the payment receipt date plus 90 days, and the Late Charge Stop with a
  "1" (Stop Late Charge) and an expiration dates of the payment receipt date plus 90 days. When an NSF
  transaction code is detected, the appropriate payment step actual dates are removed.




                                              WELLS FARGO CONFIDENTIAL                             Page 47

CONFIDENTIAL                                                                               W F_H E R NAN D EZ_000 71461
                  Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 52 of 68


                                 HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                          November [, 20[ [




                                 HPA Database Fields and Data Sources
    CPI field references in parentheses are alternate locations for the preceding reference.
                          HPA Database                                                              MSP /CPI
                Table                        Field         WE:...
    Clientloan
    ClientLoan           LoanNumber                          MASI                      LOAN                                        1            12
    ClientLoan           ClientNumber                                                  based on login prefix
    ClientLoan           AcquisitioniD                       MASI            AQN1      ACQUISITION ID                              6         45
    ClientLoan           AdditionalDetails                  SERI             ARMI      INT RATE                                    18        29
                                                             MASI            NOTI      LOAN TYPE [first digit]                     7         75
                                                             PCH1                      NET                                         19        25
    ClientLoan            BalloonType                       MASI             BENNI     BALLOON TYPE                                7         23
    ClientLoan           BranchCode                         not used
    ClientLoan           ChargeOffBalance                   not used
    Clientloan           ChargeOffDate                      not used
    ClientLoan           ClassCode                          0101                       PER /CLS /OFF                              2         41
    ClientLoan           CorpAdvBorrowerRecoverBalance      DLQ1             RECO      RECOVERABLE CORP ADV BAL                   20        41
   Clientloan            DaysDelinquent                     not used
   ClientLoan            DaysPastDue                        DFRI        I            I DAYS PAST DUE
   ClientLoan            FHARate                            user input
   ClientLoan            HousingCode                        MAS1       I USR3 (pg2) 1 HOUSING ASSIST                              6         59
   Clientloan            IsFinalMod                         user input
   ClientLoan            LetterCode                         PLO5                       LETTER                                  ver          18
   Clientloan            LoanType                           MAS1            NOTI       LOAN TYPE                                  7         75
   ClientLoan            ManCode                            DLQ1                       PER /CIS /OFF                           2            39
   ClientLoan            Mark                               ConfigurationSettings
   ClientLoan            ModCode                            LMT1                       STAT                                       7         5
   Clientloan            MonthsPastDue                      UrsuiaDB
   ClientLoan            NextARMResetDate                   SERI            ARM        CHANGE DATE                                18        02
   ClientLoan            NoNotice                           SAFI                       NO NOTICE                               13           27
   ClientLoan            NumberOfUnits                      MAS1            PRP1       LIVING UNITS                            11           04
   ClientLoan            OriginalValue                      DLQ1            LOAN       ORIG MTG                                17           15
   ClientLoan            OriginationDate                    P190                       LOAN DATE                               15           67
   ClientLoan            OrgMaturityDate                    MASI          NOTI         MATURITY DATE                           12           31
   ClientLoan            PMMSRateToUse                      ConfigurationSettings
   ClientLoan            PreviousModCount                   MASI         USR4          TOTAL#MODS                              9            31
   ClientLoan            PreviousModDate                    MASI         USR2          LM MOD DATE                             18           33
   ClientLoan            ProductCode                        MAS1            USR4       PROD CODE                               15           71
   ClientLoan            PropertyType                       MAS1            PRP1       PROPERTY TYPE CODE                      7            18
   ClientLoan            Recourse0otion                    external web resource
   ClientLoan            SLID                              MASI          USR2         SUD                                      14           31
   ClientLoan            SSCRA                             MASI          USR4         SSCRA                                    12           37
   ClientLoan            SuspenseBalance                   0101                       SUSPENSE                                 08           12
   ClientLoan            Tasks                             TSK2                       TASKID                                   ver          10
   ClientLoan           TwoMPStatCode                      not used
   Clientloan           VAGuarantyArnount                  use input
   ClientLoan           ValeriMarketRate                   user input
   ClientLoanAddress
                        Property record
   ClientLoanAddress    Linel [Property]                   MASI         I ADO1       I STREET NUMBER /DIR /NAME              19         I   30
   ClientLoanAddress    Líne2 [Property]                   not used
   ClientLoanAddress    Line3 [Property]                   not used
   ClientLoanAddress    City [Property]                    MASI         'ADDS         CITY /STATE                             10            30
   ClientLoanAddress    State [Property]                   MA51             ADDS      CITY /STATE                             10            52
   ClientLoanAddress    Zip [Property]                     MASI             ADDl      ZIP +4                                  11            30
                        Mailing record
   ClientLoanAddress    Linel [Mailing]                    MAS1             ADD2      STREET                                  9             11
  ClientLoanAddress     Líne2 [Mailing]                    not used
  ClientLoanAddress     Line3 [Mailing]                    not used
  ClientLoanAddress     City [Mailing]                     MAS1             ADD2      CITY /ST                                10            11
  ClientLoanAddress     State [Mailing]                    MASI             ADD2      CITY /ST                                10            33
  ClientLoanAddress     Zip [Mailing]                      MASI             ADD2      ZIP                                     11            11



                                                     WELLS FARGO CONFIDENTIAL                                           Page 48

CONFIDENTIAL                                                                                                     W F_H E RNAN DEZ_00071462
              Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 53 of 68

                             HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                            November 1, 2011


                        HPA Database                                                             MSP /CPI
           Table                          Field             Screen      Subscreen                         Field                       X       Y

  ClientLoanAppraisal
  ClientLoanAppraisal   AppraisalDate                      MASI         APRI        APPR DATE                                    7        22
                                                           (LMTI)       (APPR)      (APPR DATE)                                  (7)      (22)
                                                           MASI.        USR4        AVM DATE                                     12       44

  ClientLoanAppraisal   AppraisalType                      MASI         USR4        IF (AVM DATE = APPR DATE &                   12       44
                                                                                    AVM VALUE .= CURR PROP VALUE), "AVM"         12       30
                                                                                    ELSE "BPO"
  ClientLoanAppraisal   Amount                             MAST         APRI        CURR PROP VALUE                              7        58
                                                           (LMT1)       (APPR)      (AS IS)                                      (7)      (58)
                                                           MASI         USR4        AVM VALUE                                    12       30
  ClientLoanArm
  ClientLoanArm         AdjustmentMarginRate               ARMU         IR01        MARGIN                                       7        23
  ClientLoanArm         ARMindexCode                       ARMU         IROl        IX CODE                                      11       09
  ClientLoanArm         CurrentlndexRate                   user input
  ClientLoanArm         InterestRateRoundingFactor         ARMU         IRO,.       ROUNDING BASIS                               7        9

  ClientLoanArm         IRMaximumDecreaseRate              ARMU         IRO2        PER CHANGE MAXIMUM DESCREASE                 7        30
                        IRMaximumincreaseRate              ARMO         IRO2        PER CHANGE MAXIMUM INCREASE                  7        18
  ClientLoanArm
  ClientLoanArm         IRMinimumDecreaseRate              ARMU         IRO2        PER CHANGE MINIMUM DESCREASE                 8        30
  ClientLoanArm         IRMinimumIncreaseRate              ARMU         IRO2        PER CHANGE MINIMUM INCREASE                  8        18
  ClientLoanArm         IRPeriodicMaxDecreaseRatel         ARMU         IRO2        PERIODIC MAXIMUM -1 DESCREASE                13       30

  ClientLoanArm         IRPeriodicMaxDecreaseRate2         ARMU         IRO2        PERIODIC MAXIMUM -2 DESCREASE                14       30
  ClientLoanArm         IRPeriodicMaximumincreaseRatel     ARMU         IRO2        PERIODIC MAXIMUM -1 INCREASE                 13       18
  ClientLoanArm         IRPeriodícMaximumincreaseRate2     ARMU         IRO2        PERIODIC MAXIMUM -2 INCREASE                 14       18

  ClientLoanArm         IRRoundingType                     ARMU         TROT        ROUNDING TYPE                                7        18

  ClientLoanArm         LifeAdjustmentCeilingRate          ARMU         IRO2        LIFE OF LOAN ADJ ORIG RT INCREASE            10       18

  ClientLoanArm         LifeFioorRate                      ARMU         IRO2        LIFE OF LOAN ADJ ORIG RT DECREASE            10       30
  ClientLoanArm         LifeOfloanAdjOrigRtlDecrease       ARMU         IRO2        LIFE OF LOAN STATED RATE DECREASE            11       30
  ClientLoanArm         LifeOfLoanAdjOrigRtlncrease        ARMU         IRO2        LIFE OF LOAN STATED RATE INCREASE            11       18
  ClientLoanArm         PINextChangeEffectiveDate          ARMU         DATE        PI NEXT CHG DATE                             12       19

  ClientLoanBorrower
                        Borrower record
  ClientLoanßorrower    FuilName [Borrower]                MASI         ADD1        MORTGAGOR                                    5        30
  ClientLoanBorrower    LastName [Borrower]                MASI         ADD1        MORTGAGOR                                    5        30
  ClientLoanBorrower    MiddleName [Borrower]              MASI.        ADD1        MORTGAGOR                                     5       30
  ClientLoanBorrower    FirstName [Borrower]               MASI         ADD1        MORTGAGOR                                    5        30
  ClientLoanBorrower    DateOfBirth [Borrower]             MASI         ADD1        (MORTGAGOR) DOB                               5       69

  ClientLoanBorrower    Income [Borrower]                  DLQ3         FINP        CURR                                         8        71
  ClientLoanBorrower    Expenses [Borrower]                DLQ3         FINS        EXPENSES (M)                                 9        59
  ClientLoanBorrower    Netlncome [Borrower]               DLQ3         FINS        INCOME (M)                                   9        48
  ClientLoanBorrower    NetExpenses [Borrower]             DLQ3         FINS        EXPENSES (M)                                  9        59

  ClientLoanBorrower    NetSurplus [Borrower]              DLQ3         FINS        SURP /DEFIC( -) (M)                           9        70
  ClientLoanBorrower    FICOScore [Borrower]               MAS1         USR4        UPOTD FICO                                    15      9
                                                                                    IF <250, 250
                                                                                    ELSE IF BLANK & FICOScore [Co-Borrower] !_
                                                                                    BLANK, FICOScore [Co- Borrower] ELSE 557

  ClientLoanBorrower    FICODate [Borrower]                MASI         USR4        FICO DATE                                     15       16
                        Co- Borrower record
  ClientLoanBorrower    FuilName [Co- Borrower]            MASI.        ADD1        CO- MORTGAGOR                                 6        30
  ClientLoanBorrower    LastName [Co- Borrower]            MASS         ADD1        CO- MORTGAGOR                                 6        30
  ClientLoanBorrower    MiddleName [Co- Borrower]          MAS1         ADD1        CO- MORTGAGOR                                 6        30
  ClientLoanBorrower    FirstName [Co- Borrower]           MAS1         ADD1        CO- MORTGAGOR                                 6        30
  ClientLoanBorrower    DateOfBirth [Co- Borrower]         not used
  ClientLoanBorrower    Income [Co- Borrower]              DLQ3         FINP        CURR                                          8        71

  ClientLoanBorrower    Expenses [Co- Borrower]            DLQ3         FINS        EXPENSES (C)                                     10    59

  ClientLoanBorrower    Netlncome [Borrower]               DLQ3         FINS        INCOME (C)                                       10    48
  ClientLoanBorrower    NetExpenses [Borrower]             0103         FINS        EXPENSES (C)                                     10    59
  ClientLoanBorrower    NetSurplus [Borrower]              DLQ3         FINS        SURP /DEFIC( -) (M)                              10    70

  ClientLoanBorrower    FICOScore [Co- Borrower]           MASI         COL2        CURR [CO- BORROWER] (PFS)                        18    19
                                                                                    IF <250, 250
                                                                                    ELSE IF BLANK & FICOScore [Borrower] 1=
                                                                                    BLANK, FICOScore [Borrower] ELSE 557
  ClientLoanßorrower    FICODate [Co- Borrower]            MA52         COL3        CURR [CO- BORROWER] (PFS)                        18    26
                        HPA Database                                                              MSP /CPI


                                                       WELLS FARGO CONFIDENTIAL                                         Page 49

CONFIDENTIAL                                                                                                      WF_HERNANDEZ_00071463
                   Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 54 of 68


                                          HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                November 1, 2011


                Table                                   Field           Screen   I
                                                                                      Subscreen                            Field                          X            Y
     Clientloa nCapita lization
                                   Escrow
     ClìentLoanCapitalízation      Total                             ANA1                              TYP 1= 310                                    2+           2
                                                                     ANA1                              TYP =310                                      2+           2
                                                                     ANA I                              ESCROW BAL                                   12           69
                                                                     (P190)                            {ESCROW)                                      (11)         (10)
                                                                     ANA1                              ESCROW BAL                                    12           69
    ClientLoanCapital ization      Capitalized                       Some as Total IF Escrow Capitalization Allowed
    CI ientLoanCapítal ization     IsWaived                          TRUE IF Escrow Capitalization Not Allowed
                                   Fees
    ClientLoanCapitalization       Total                             DLQ1      I RECO           I RECOVERABLE CORP ADV BAL                   I       20       141
    ClientLoanCapitalization       Capitalized                       Same as Total IF Fee Capitalization Allowed
    ClientLoanCapitalization       IsWaived                          TRUE IF Fee Capitalization Not Allowed
                                   Interest
    ClientLoanCapitalization      Total                              PAY4                              INTEREST [date]                      15
                                                                                                  I                                                           127
    ClientLoanCapitalization      Capitalized                       Some as Total IF Interest Capitalization Allowed
    ClientLoanCapitalization      IsWaived                          TRUE IF Interest Capitalization Not Allowed
                                  Shortage
    CRentLoanCap ita l ization    Total                             ANA1. -.                      I SHORTAGE                                114               I 20
    ClientLoanCapitalization      Capitalized                       Same ás Total IF Shortage Capitalization Allowed
    Cl ientLoanCapital ization    IsWaived                          TRUE IF Shortage Capitalization Not Allowed
    ClientLoanEscrow
    ClientLoanEscrow              Balance                           P190                               ESCROW                                        11           10
                                                                    P190                              ADVANCE                                        12           10
    ClientLoanEscrow              HazardAgents                      HAZ1                              TYPE, AGENT                                6                2
    ClientLoanEscrow              Hom eOwnersAssociation            DLQ3             FINP              HOA FEES                                      19        66
    ClientLoanEscrow              Insurance                         DLQ3             FINP              HAZARD                                    18            66
                                                                    (ANA1)                            (TYPE 351 -355)                            (var)         {34)
                                  MlCoveragePercent                 MIP1                              PRI MI                                     9             37
   ClientLoanEscrow               MlPayeename                       MIP1                              PAYEE                                      16            8
                                                                    not used
   ClientLoanEscrow               PMiCertificateNumber              not used
   ClientLoanEscrow               PMIPayeeCode                      MIP1                              PAYEE                                      6             15
   ClientLoanEscrow               PrivateMortgagelnsurance          DLQ3             FINP             MI                                         16            66
                                                                    (ANA1)                            (TYPE 310)                                 (var)         (34)
   ClientLoanEscrow               RequiredAmount                    not used
   ClientLoanEscrow               Shortage                          ANA1                              SHORTAGE                                   14            20
   ClientLoanEscrow               Tax                               DLQ3             FINP             TAX                                        17            66
                                                                    (ANA1)                            (TYPE 311 -329)                            (var)         (34)
   ClientLoanEscrow               IDEA                              MASI             SEC1             PRINCIPAL BALANCE                          7             22
   ClientloanFlags
   ClientLoanFlags                FailureReasonCode                 MAS1             USR2 {pg2)       FAILURE REASON                             6             28
   ClientLoanFlags                HAMPStatCode                      MASI             USR3 (pg2)       HMP STAT                                   16            28
   Cl ientLoa n F lags            IsArmLoan                         SERI                              ARM indicator                              2             65
   Cl ien tLoan F lags            ISImmÍnenLDefauií                 MASI             USR3 (pg2)       IMMNT DFLT                                 16            13
   ClientLoan Flags               I slnterestOn ly                  P192                              INT -ONLY FLAG                             23            61
   ClientLoanFlags                NoNaticeStop                      SAF1                              NO NOTICE                                  13            27
   ClientLoanFlags                TrialPlanLetterSent               not used
   ClientLOa nlnvestorDetails
   ClientLoanlnvestorDetails      Category                          MASI             INV1             CAT                                        5            6
   ClientLoan I nvestorDeta ils   Class                             INC)].                            INV CLS                                    8             30
                                                                                                      input InvestorlD & CategorylD
   CI ientLoanInvestorDeta ils    Code                              MASI             INV1             INV                                        5            2
   ClientloanInvestorDetails      ID                                not used
   ClientLoanI nvestorDetails     LoanNumber                        MAS1             INVI             INV LOAN NO                                              11
   CI ientLoanl nvestorDetails    Name                              MASI             INV1             INV                                        7            6




                                                                WELLS FARGO CONFIDENTIAL                                               Page 50

CONFIDENTIAL                                                                                                                   WF_HERNANDEZ_00071464
             Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 55 of 68

                            HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                November I           I    1




                       HPA Database                                                                   MSP /CPI
          Table                          Field                Screen         Subscreen                       Field                X          Y

  ClientLoanNote
                       Collection Notes records
  ClientLoanNote       NoteText [Collection Notes]           DLQ7                        note text                               var     11

  ClientLoanNote       LogCode [Collection Notes]            not used
  ClientLoanNote       NoteDate [Collection Notes]           DLQ7                        DATE                                    var     4

  ClientLoanNote       ReasonCode [Collection Notes]         DLQ7                        CONTACT /RESPONSE /REASON               var     32

  ClientLoanNote       ResponseCode [Collection Notes]       DLQ7                        CONTACT /RESPONSE /REASON               var     32

  ClientLoanNote       UserDefinedText [Collection Notes]    not used
                       Log Notes records
  ClientLoanNote       NoteText [Log Notes]                  LMTN                        note text                               var     26

  ClientLoanNote       LogCode [Log Notes]                   LMTN                        code                                    var     21

  ClientLoanNote       Note Date [Log Notes]                 LMTNr,:,.- :L,,;,.          date                                    var     2

  ClientLoanNote       ReasonCode [Log Notes]                not used
  ClientLoanNote       ResponseCode [Log Notes]              not used
  ClientLoanNote       UserDefinedText [Log Notes]           not used
  ClientLoanPayment
                       PaymentNumber                         DLQ2                        #                                       7 -9    S
  ClientLoanPayment
  ClientLoanPayment    PaymentDueDate                        DLQ2                        DUE                                     7 -9    8

  ClientloanPayment    PaymentAmount                         DLQ2                        AMT                                     7 -9    15

  ClientLoanSnapshot
                       Original Snapshot record
  ClientLoanSnapshot   UnpaidPrincipalBalance [Original]     0101           LOAN         ORIG MTG                                17      15

  ClientLoanSnapshot   PaymentAndlnterestAmount [Original]   DIEU           LOAN         P &I                                    17      43

  ClientLoanSnapshot   Term [Original]                       DLQ1           LOAN         TERM                                    19      23

  ClientLoanSnapshot   InterestRate [Original]               DLQ1           LOAN         INT RATE                                18      18

  ClientLoanSnapshot   DueDate [Original]                    MASI           NOT1         1ST PAYMT DATE                          12      50

  ClientLoanSnapshot   PaymentInterestTaxAndInsurance        not used
                       [Original]
  ClientLoanSnapshot   Active [Original]                     TRUE
  ClientLoanSnapshot   SetAsideAmount [Original]             not used
  ClientLoanSnapshot   ForgivenessAmount [Original]          not used
                       Current Snapshot record
  ClientLoanSnapshot   UnpaidPrincipalBalance [Current]      DLQ1                        PRIN BAL                                 7      36
  ClientLoanSnapshot   PaymentAndlnterestAmount [Current]    DLQ1                        P &I                                    8       38
                                                             (PCH1)                      (1ST P &I)                               (13)   (22)
  ClientLoanSnapshot   Term [Current]                        DLQ1            LOAN        MATURITY DATE                            18     73

  ClientLoanSnapshot   InterestRate [Current]                DLQ1                        IR                                       2      64
                                                             (PCH1)                      (1STINT RATE)                            (20)   (25)
  ClientLoanSnapshot   DueDate [Current]                     DLQ1                        DUE date                                 3      29
  ClientLoanSnapshot   PaymentlnterestTaxAndinsurance        DLQ1                        P &I                                     8      38
                       [Current]                             DLQ3            FINP        TAX                                      17     66
                                                             DLQ3            FINP        HAZARD                                   18     66
                                                             DLQ3            FINP        MI                                       16     66
  ClientLoanSnapshot   Active [Current]                      TRUE
  ClientLoanSnapshot   SetAsideAmount [Current]              MAS1            SEC1        PRINCIPAL BALANCE                        7          22

  ClientLoanSnapshot   ForgivenessAmount [Current]           not used




                                                       WELLS FARGO CONFIDENTIAL                                            Page 5 I


CONFIDENTIAL                                                                                                         WF_HERNANDEZ_00071465
              Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 56 of 68


                                   HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                         November I, 201 1


                               HPA Database                                                            MSP /CPI
              Table                              Field           Screen       Subscreen                       Held                     X         Y
   Client LoanWorkstation
                                 Loss Mitigation Workstation
   ClientLoanWorkstation         Processorld                    LMT1          STAT          PROC                                   7        20
   ClientLoanWorkstation         Stage                          LMT1          STAT          STAGE                                  7        34
   ClientLoanWorkstation         Status                         LMT1          STAT          STAT                                   7        5
   ClientLoanWorkstation         Template                       LMT1          STAT          TEMPLATE                               7        10
   ClientLoanWorkstation         Type                           LMT1          STAT          TYPE                                   7        40
                                 Bankruptcy Workstation
   ClientLoanWorkstation         Processorld                   not used
   ClientLoanWorkstation         Stage                         not used
   ClientLoanWorkstation         Status                         BNK1          STAT        I STAT
                                                                          I                                                    16          14
   ClientLoanWorkstation         Template                      not used
   ClientLoanWorkstation         Type                          not used
                                 Foreclosure Workstation
   ClientLoanWorkstation         Processorld                   not used
   ClientLoanWorkstation         Stage                         not used
   ClientLoanWorkstation         Status                        FORI       I STAT          I STAT                               16          14
   ClientloanWorkstation        Template                       not used
   ClientLoanWorkstation         Type                          not used
   ClientLoanWorkstationStep
                                 Loss Mitigation Workstation
   ClientLoanWorkstationStep    StepCode                       LMT3                        STEP                                 var         20
   ClientLoanWorkstationStep    ActualDate                     LMT3                        ACTUAL                               var         13
                                Foreclosure Workstation
   ClientLoanWorkstationStep    StepCode                       FOR3                        STEP                                 var         20
   ClientLoanWorkstationStep    ActualDate                     FOR3                        ACTUAL                               var         13




                                                           WELLS FARGO CONFIDENTIAL                                      Page 52

CONFIDENTIAL                                                                                                      W F_H E RNAN DEZ_00071466
              Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 57 of 68

                                  HOME PRESERVATION APPLICATION (HPA) OVERVIEW




  CLARA Fields Used in HPA
  CLARA table vw ContractModLimit is abbreviated vw CML in the Notes column.
  HPA Database                            CLARA Database                                     Transforms /Conditions /Notes
  Table           Field                   Table                 Field/Value
  InvestorRules
  InvestorRules   CiientNumber            vw ContractModLimit   Client                       set =

  InvestorRules   Investor                vw_ContractModLimit   Investor                     set =

  InvestorRules   Category                vw_ContractModLimit   Category                     set =

  InvestorRules   ReviewType              vw_ContractModLimit   ReviewType                   set =

  InvestorRules   ReviewCompleted         vw_ContractModlimit   ReviewCompleted              set =

  InvestorRules   Capinterest             vw_ContractModLimit   Capinterest                  IF vw_CML.Capinterest = "1 "), set TRUE;
                                                                                             ELSE set FALSE;

  InvestorRules   CapEscrow               vw_ContractModLimit   CapEscrow                    IF vw_CML.CapEscrow = "1 "), set TRUE;
                                                                                             ELSE set FALSE;

  InvestorRules   CapFees                 vw_ContractModLimit   CapFees                      IF vw_CML.CapFees = "1 "), set TRUE;
                                                                                             ELSE set FALSE;

  InvestorRules   ConvertARMtoFixed       vw_ContractModLimit   ConvertARMtoFixed            IF (vw_CML.ConvertARMtoFixed = "1 "), set TRUE;
                                                                                             ELSE set FALSE;

  InvestorRules   FixedArmReduction       vw_ContractModLimit   FixedArmReduction            IF (vw_CML.FixedArmReductio = "1 "), set TRUE;
                                                                                             ELSE set FALSE;

  InvestorRules   FixedARMRateReduction   vw_ContractModLimit   FixedARMRateReductionLimit   IF (vw_CML. FixedARMRateReductionLimit= "[nn] % "), set
                  Limit                                                                      ".[nn]'
                                                                                             ELSE IF (vw_CML. FixedARMRateReductionLimit = "Weekly
                                                                                             PMMS Rate "),
                                                                                               set ConflgurationSettings.PMMS;
                                                                                             ELSE set .02;
  InvestorRules   TermExtensionlimit      vw_ContractModLimit   TermExtensionLimit           IF (vw_CML.TermExtensionLimit = " "), set "1 /1/1900';
                                                                                             ELSE set =;
  InvestorRules   TermExtension           vw_ContractModLimit   Termtxtension                set =

  InvestorRules   RequiresApproval        vw_ContractModLimit   RequiresApproval             IF (vw CML.RequiresApproval = "1 "), set TRUE; ELSE set
                                                                                             FALSE;

  InvestorRules   HampAllowed             vw_ContractModLimit   HampAllowed                  set =

  InvestorRules   HampApprovalRequired    vw_ContractModLimit   HampApprovalRequired         set =

  InvestorRules   HmpGuidelinestofollow   vw_ContractModLimit   HmpGuidelinestofollow        set =

  InvestorRules   RuleUpdatedDate         vw_ContractModLimit   DateLastUpdated              set =

  InvestorRules   AllowsForgiveness       vw_ContractModLimit   HampPRAPrinForg,             IF(vw_CML.HampPRAPrinForg =2 [Use Principal
                                                                PrincipalForgive             Forgiveness]), {
                                                                                                IF(vw_CML.PrincipalForgive =1), set TRUE;
                                                                                             ELSE set FALSE;}
                                                                                              ELSE IF(Source.HampPRAPrinForg =1 [Allowed]), set TRUE;
                                                                                              ELSE IF(Source.HampPRAPrinForg = NULL), set
                                                                                              N U LL_BOOLEAN;
                                                                                              ELSE set FALSE;
                                                                                              NOTE: Valid HampPRAPrinForg values are 0 [Not Allowed],
                                                                                              1 [Allowed], 2 [Use PrincipalForgive field]
  InvestorRules   Pendlndicator           vw_ContractModLimit   . Pendinglndicators           IF (vw_CML = "1 "), set TRUE; ELSE set FALSE;

  InvestorRules   PRAForgiveness          not used
  InvestorRules   FixedrateReduction      vw_ContractModLimit   FixedReduction                IF (vw_CML = "1 "), set TRUE; ELSE set FALSE;

  InvestorRules   ArmrateReduction        vw_ContractModLimit   ARMReduction                  IF ( vw_CML = "1 "), set TRUE; ELSE set FALSE;

                                          vw ContractModLimit    Defaultlmminent              not retrieved
                                          vw ContractModLimit   DefaultimminentLimit          not retrieved
                                          vw ContractModLimit    PrinDeferSetAside            not retrieved




                                                      WELLS FARGO CONFIDENTIAL                                                 Page 53

CONFIDENTIAL                                                                                                       WF_HERNANDEZ_00071467
                Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 58 of 68


                                       HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                        November I, 2011




    NPV Inputs in HPA
    Trëäsury HAMNP Input Field                          HPA DB field                                                             CPI Screen Reference

                                                        Table. Field                                                             Screen.Subscreen.Field(X, Y)

     Investor "A"                                       ClientLoanlnvestorDetails.Class                                          MASLCOLI.CLASS CODE(7,22)
    Servicer Loan Number B                              ClientLoan.ClientNumber +"-"+ ClientLoan.loanNumber                      MAS1..LOAN(1,12)
    GSE Loan Number "C'                                 ClientLoan.ClientNumber +"-"+ ClientLoan.LoanNumber                      MAS1..LOAN(1,12)
    HMP Servicer Number "D"                            N/A                                                                       N/A
    Data Collection Date "E"                           N/A                                                                       N/A
    Property - Number of Units "F"                     ClientLoan.NumberOfUnits                                                  MAS1.PRPI.LIVING UNITS(11,04)
    First Payment Date at Origination "G"              ClientLoan.OriginationDate                                                P190..LOAN DATE(15,67)

    Unpaid Principal Balance at Origination "H"        ClientLoanSnapshot .UnpaidPrincipalBalance [Original]                     DLQI.LOAN.ORIG MTG(17,15)



    Amortization Term at Origination "I"               ClientLoanSnapshot.Term [Original]                                        DLQI.LOAN.TERM(19,23)
    Interest Rate at Origination '7"                   ClientLoanSnapshot.InterestRate [Original]                                DLQI.INVE.INT RATE(19,41)
    LTV at Origination (1st Lien only) "K"             ClientLoanSnapshot .UnpaidPrincipalBalance [Original /                   MASI.NOT1.PRINCIPAL
                                                       ClientLoan.OriginalValue                                                 BALANCE(7,16) /MASI.NOTI.ORIG
                                                                                                                                MTG AMOUNT(7,33)


    Current Product Type "L"                           10" if ClientLoanFlags.lsinterestOnly, else "ARM" IF                     P192..INT -ONLY FLAG(23,61),
                                                       ClientLoanFlags.IsArmLoan else "FRM"                                     SER1..ARM indicator(2,65)

   'Next ARM Reset Rate "M"                            ClientLoanSnapshot.InterestRate [Current] IF (prePendingArmSnapshot      N/A
                                                       exists), ELSE Cl ientLoan. AdditionalDetails("ARMResetRate ").value IF
                                                       ClientLoan.AdditionalDetails contains "ARMResetRate ", ELSE 0

   ARM Reset Date "N"                                  ClientLoan.NextARMResetDate                                              SER1.ARM.CHANGE DATE (18,02)

    Remaining Term (B Payment Months Remaining)        ClientLoanSnapshot.Term[Current]                                         (DLQ1.LOAN.MATURITY DATE(18,73)-
   "0"                                                                                                                          HPA Run Date

   Unpaid Principal Balance Before Modification "P"    ClientLoanSnapshot .UnpaidPrincipalBalance [Current]                     DLQ1..PRIN BAL(7,36)



   Interest Rate Before Modification "Q"              ClientLoanSnapshot.interestRate [Current]                                 DLQ1..IR(2,64)

   Principal and Interest Payment Before              ClientLoanSnapshot .PaymentAndlnterestAmount [Original]                   DLQ1..P&I(8,38)
   Modification "R"

   Current Borrower FICO "S"                          ClientLoanBorrower.FICOScore [Borrower]                                   MASI.USR4.UPDTD FICO)15,9)

   Current Co- borrower FICO "T"                      ClientLoanBorrower.FICOScore [Co- Borrower]                               MASI.COL2.CURR(18,19)
                                                                                                                                [CO- BORROWER] (PF5)

   Property - Zip Code "U"                            ClientLoanAddress.Zip [Property]                                          MASIADDLZIP +4(11,30)
   Property -State "V"                                ClientLoanAddress.State [Property]                                        MASIADDLCITY /STATE(10,52)

   Monthly Association Dues /Fees "W"                 ClientLoanEscrow .HomeOwnersAssociation                                   OLQ3.FINP.HOA FEES(19,71)

   Monthly Hazard and Flood Insurance "X"             ClientLoanEscrow.insurance                                                P191..HAZ (PRESENT)(7,14)

   Monthly Real Estate Taxes "Y"                      ClientloanEscrow.Tax                                                      ANAI..TYPE 311- 319(var,34)

   MI Coverage Percent "Z"                            ClientLoanEscrow .MlCoveragePercent (If VA and set,                       N/A
                                                      Cl i entLoa n.VAGuarantyA mou nt)


   Current Property Value "AA"                        ClientLoanAppraisal.Amount                                                MASI.APRI.CURR PROP VALUE(7,58)

   Mark -to- Market LTV "AB"                          ClientLoanSnapshot .UnpaidPrincipalBalance [Current] /                    DLQ1..PRIN BAL(7,36)/
                                                      ClientLoanAppraisal.Amount                                                MASSAPRI.CURR PROP VALUE(7,43)

   Months Past Due "AC"                               ClientLoan.DaysPastDue (in months)                                        N/A



                                                             WELLS FARGO CONFIDENTIAL                                                       Page 54

CONFIDENTIAL                                                                                                                    W F_H E R NA N D EZ_00 071468
         Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 59 of 68

                  HOME PRESERVATION APPLICATION (EPA) OVERVIEW        November 1, 2011




                               WELLS FARGO CONFIDENTIAL                  Page 55

CONFIDENTIAL                                                     W F_H E R NA N D EZ_00 071469
                 Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 60 of 68


                                      HOME PRESERVATION APPLICATION (HPA) OVERVIEW                                                   November 1, 2011


    Treasury HAMP Input Field                           HPA DB field                                                        CPI Screen Reference
    Advances /Escrow "AD"                               ClientLoan .ClientLoanEscrow.5hortage                               N/A
    Borrowers Total Monthly Obligations "AE"            ClientLoanBorrower.Expenses [Borrower]                              DLQ4.FINS.EXPENSE5 (M)(9,60)



    Monthly Gross Income "AF"                           ClientLoanBorrower.Income [Borrower]                                DLQ3.FINS.INCOME (M)(9,49)
    Imminent Default Flag "AG"                          ClientLoanFlags .Isimminentoefault                                  MA51.USR3 (pg2),IMMNT
                                                                                                                            DFLT(16,13)
    Discount Rate Risk Premium "AH"                     .25 (if GSE, 0)                                                     N/A

    Modification Fees "Al"                              null                                                                N/A
    MI Partial Claim Amount "A1"                       null                                                                 N/A
    Unpaid Principal Balance After Modification (Net   ClientLoanSnapshot .UnpaidPrincipa /balance [post waterfall]         N/A
    of Forbearance & Principal Reduction) "AK"



    Interest Rate After Modification "AL"              ClientLoanSnapshot/nterestRote [post waterfall]                      N/A

    Amortization Term After Modification "AM"          ClientLoansnapshot.Term [post waterfall]                             N/A



   Principal and Interest Payment After Modification   ClientLoanSnapshot .PaymentAndlnterestAmount [Current]               N/A
   "AN"

   Principal Forbearance Arnount "AO"                  ClientLoanSnapshot .SetAsideAmount [post waterfall]                  N/A
   Principal Forgiveness Amount "AP"                   ClientLoanSnapshot .ForgivenessAmount [post waterfall]               N/A
   Property Valuation Type "AC"                        ClientLoanAppraisal.AppraisalType                                    MA51.USR4.AVM VALUE(12,30)
                                                       TRUE if AppraisalType = AVMAppraisal                                 MASI.USR4.AVM DATE(12,44)
                                                                                                                            IF same as MASI.APRI.CURRENT
                                                                                                                            DATE and VALUE

   Calculation Effective Date "AR"                     N/A                                                                  N/A

   PRA UPB "AS"                                        ClientLoanSnapshot .UnpaidPrincipalBa lance [post PRA- waterfal]     N/A


   PRA Interest Rate "AT"                              ClientLoanSnapshot.lnterestRate [post PRA- waterfall]                N/A

   PRA Amort Term "AU"                                 ClientLoansnapshot.Term [post PRA- waterfall]                        N/A
   PRA PI "AV"                                         ClientLoanSnapshot .PaymentAndlnterestAmount [post PRA -waterfall]   N/A


   PRA Forbearance "AW"                                ClientLoanSnapshotSetAsideAmount [post PRA- waterfoil]               N/A
   PRA Forgiveness Amount "AX" >                       ClientLoanSnapshot ForgivenessAmount [post PRA -waterfall]           N/A


   Max Months Past Due in Past 12 Months "AY"          ClientLoan.MonthsPastDue +1                                          N/A




                                                               WELLS FARGO CONFIDENTIAL                                               Page 56

CONFIDENTIAL                                                                                                                W F_H E R NA N D E Z_00071470
            Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 61 of 68

                            HOME PRESERVATION APPLICATION (HPA) OVERVIEW                           November 1, 2011




  Glossary
  Amortization
  Amortization spreads repayment of the principal of the mortgage loan over the term of the loan, factoring in the
  interest rate, to arrive at a monthly payment.
  Arrearage
  Arrearage is the past due amount. This is commonly used in reference to interest.
  ARM (Adjustable Rate Mortgage)
  A mortgage loan where the interest rate on the note periodically adjusts based on an index which reflects the
  cost to the lender of borrowing on the credit markets; also commonly known as a "variable-rate mortgage"
  outside the United States. Adjustable rates transfer part of the interest rate risk from the lender to the borrower.
  The borrower benefits if the interest rate falls but loses if the interest rate increases. Payments made by the
  borrower may change over time with the changing interest rate (or alternatively, the term of the loan may
  change).
  AVM (Automated Valuation Method)
  This is a method of obtaining the current home value, usually using computer programs. AVMs use statistical
  models such as multiple regression analysis or geographic information systems (GIS) to arrive at property
  values for a geographic region.
  B &P (Banks and Private Investors)
  This term refers to loans owned by non -GSE entities. These include Wells Fargo owned (WO) loans or loans
  which Wells Fargo services. Capitalization conditions and modification limits for non -WO loans are specified
  in the contract with the investor and are stored in the CLARA database. This term is analogous with Non -GSE.
  B2B (Business to Business)
  This describes commerce transactions between businesses, such as between a manufacturer and a wholesaler, or
  between a wholesaler and a retailer. Contrasting terms are business -to- consumer (B2C) and business -to-
  government (B2G).
  Backend DTI
  Backend DTI is the ratio of all of a customer's monthly expenses to their monthly income.
                TotalMonthlyExpenses* + PITT
  BackendD77 -
                       GrossMontlyIncome
  *Non Mortgage expenses included

  BAI (Business Architecture Integration)
  The Wells Fargo business analysis team.
  BPO (Broker Price Opinion)
  This method for determining home value is based on the opinion of a person who looks at the property. BPOs
  are classed as either external or internal. An external BPO is based on a person driving by the property and
  inspecting the property visually. An internal BPO is based on a person actually entering the property and doing
  an internal inspection.
  Centerprise
  An ETL tool comparable to Microsoft DTS, SSIS and BizTalk, Centerprise is used to export data from database
  tables for transmission to LSI and for other external interfaces.
  CLARA (Contract Language Agreement Review Application)



                                             WELLS FARGO CONFIDENTIAL                                 Page 57

CONFIDENTIAL                                                                                  W F_H E R NA N D EZ_00071471
            Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 62 of 68


                           HOME PRESERVATION APPLICATION (HPA) OVERVIEW                              November 1, 2011


   The application (and related business unit) responsible for contracts between Wells Fargo mortgage servicing
   and mortgage originators /investors. The CLARA database contains the specified limits for each client for
   interest rate reduction, term extension, and forbearance LTV and set aside.
   NOTE: Contract forbearance limits are generally the same as for GSE loans.
   CLM (Credit Loss Management)
   CLTV (Combined Loan to Value)
   The sum of all unpaid mortgage balances divided by the value of the home
               lien UPB + 2nd lien UPB)
   CLTV .(1st
                    Value of home
   CMBS (Commercial Mortgage Backed Securities)
   A CMBS is a collection of single mortgage loans gathered into one securitized pool. The pool is transferred as a
   whole to a trust, which in turn issues a series of bonds that are sold to investors.
   Contractual Payment
   The dollar amount for the total mortgage payment (as shown on the DLQ1 screen on CPI) that the borrower has
   been paying up to the current time.
   Corporate Advance Balance
   Corporate Advance Balance is a total of money that Wells Fargo has advanced to the client in order to protect
   the asset (i.e. the property).
   CPI (Computer Power Incorporated)
   Named after the original company that created it, CPI is a terminal -emulation interface for accessing MSP. This
   interface is also sometimes called MSP or MSP /CPI.
   CSC (Computer Sciences Corporation)
   An information technology services company that created and hosts the ERLMF (Early Resolution Loss
   Mitigation Fulfillment) tool.
   DAISY (Data Access Information SYstem)
   Daisy refers to a local (internal Wells Fargo system) database that contains a day -old snapshot of the MSP
   database (the preceding day's close -of- business). Access to this database is free (direct access of MSP via MWS
   incurs service charges), making it useful for reporting.
   DD (Data Dictionary)
   A centralized repository of information about data such as meaning, relationships to other data, origin, usage,
   and format. Generally used to denote a document describing a database or collection of databases, it may also
   refer to an integral component of a database management system (DBMS) that is used to determine its structure.
  Deed in lieu of foreclosure
  A deed in lieu of foreclosure is a deed instrument in which a mortgagor (i.e. the borrower) conveys all interest
  in a real property to the mortgagee (i.e. the lender) to satisfy a loan that is in default, thus avoiding foreclosure
  proceedings. The deed in lieu of foreclosure offers advantages to both the borrower and the lender. The
  indebtedness must be secured by the real estate being transferred and both sides must enter into the transaction
  voluntarily and in good faith. Because of the requirement that the instrument be voluntary, lenders will often not
  act upon a deed in lieu of foreclosure unless they receive a written offer from the borrower.
  DIMA (Default Information Management Analytics)
  This is the central repository for modification detail and NPV calculation results for HPA and Final
  modification tools. It is a primary source for the 1R2 report sent to the Department of Treasury. The DIMA
  tables have been moved from their own database into the HPA database.


                                            WELLS FARGO CONFIDENTIAL                                  Pase 58

CONFIDENTIAL                                                                                 W F_H E R NA N D EZ_00071472
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 63 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                              November 1, 2011



  Dodd -Frank Certification
  A HAMP requirement to prevent participation by any person convicted of a felony in connection with a
  mortgage or real estate transaction within the last 10 years, including any of the following:
        felony larceny, theft, fraud, or forgery;
         money laundering;
         tax evasion.
  DTI (Debt to Income)
  DTI is the ratio of debt to income and is often used to determine the affordability of a borrower's current debt.
          Monthlyüwed
  DTI
          Monthlylncome
  There are two specific DTI calculations frequently used in HAMP: HTI (Frontend DTI) and Backend DTI.
  DTS (Data Transmission Services)
  Wells Fargo department controlling some external system interfaces.
  ERLMF (Early Resolution Loss Mitigation Fulfillment)
  An eligibility tool created and hosted by an external company (CSC) that performs its own eligibility checks
  and has identical output to the HPA eligibility tools.
  FHA (Federal Housing Administration)
  FHA provides mortgage insurance on loans made by approved lenders in the United States and its territories.
  FHA insures mortgages on single family and multifamily homes including manufactured homes and hospitals.
  It is the largest insurer of mortgages in the world, insuring over 34 million properties since its inception in 1934.
  FHLMC (Federal Home Loan Mortgage Corporation a.k.a. Freddie Mac)
  FHLMC is a government- sponsored enterprise (GSE) buys mortgages on the secondary market, pools them, and
  sells them as a mortgage- backed security to investors on the open market.
  Final Modification Tool
  A desktop application that reviews a loan for final HAMP approval once all required documentation has been
  submitted and validated, and all required trial payments have been made.
  FNMA /FNM/FM (Federal National Mortgage Association a.k.a. Fannie Mae)
  FNMA is a government- sponsored enterprise (GSE) buys mortgages on the secondary market, pools them, and
  sells them as a mortgage- backed security to investors on the open market.
  Forbearance
  Forbearance is a special agreement between the investor and the borrower to delay a foreclosure. In terms of
  HAMP, it is a concession made to reduce the UPB of a loan. The borrower remains liable for the amount
  deducted (a.k.a. set -aside) from the UPB. This amount either becomes a balloon payment loan due at the
  modified mortgage loan maturity date (or in the event of a property sale or refinance) or is converted to a
  "Piggy Back" loan that runs concurrent with the modified mortgage loan. This amount becomes unsecured debt.
  Forgiveness
  For loans where the UPB significantly exceeds the current property valuation (sometimes referred to as
  "underwater "), some of the UPB on the loan may be forgiven in order to get the UPB closer to the current
  market value of the home. The investor writes off the forgiven amount as a loss and the borrower is no longer
  responsible for that amount. Loans with an LTV of 115% or more are generally considered to be "underwater."
  Frontend DTI
  See HTI.
  GSE (Government Sponsored Enterprises)

                                             WELLS FARGO CONFIDENTIAL                                 Page 59

CONFIDENTIAL                                                                                  W F_H E R NAN D EZ_00071473
             Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 64 of 68


                          HOME PRESERVATION APPLICATION (HPA) OVERVIEW                           November 1, 2011


   Federally chartered corporations privately owned by shareholders which own government- backed home
   mortgage loans. All Fannie Mae (FNMA) and Freddie Mac (FHLMC) loans are GSE loans. Ginnie Mae
   (GNMA) is not a GSE, but is a wholly -owned government corporation.
   GNMA (Government National Mortgage Association a.k.a. Ginnie Mae)
   GNMA is a spin -off from FNMA that remained a wholly -owned government corporation within the Department
   of Housing and Urban Development (HUD) when FNMA being a publically -held corporation. GNMA only
   guarantees securities backed mortgage loans insured by government agencies, including the FHA, VA, HUD's
   Office of Public and Indian Housing and the Department of Agriculture's Rural Development. GNMA neither
   originates nor purchases mortgage loans. Instead, private lending institutions approved by GNMA originate
   eligible loans, pool them into securities, and issue Ginnie Mae Mortgage Backed Securities (MBS).
   RAMP (Home Affordable Modification Program)
   A government program that allows borrowers to change the terms of their mortgage in order to make sure
   borrowers have affordable mortgages and lower foreclosure rates.
   HOA (Home Owners Association)
   A HOA is an organization created by a real estate developer for the purpose of controlling the appearance and
   managing any common -area assets during the marketing, managing, and selling of homes and sites in a
   residential subdivision. HOA is relevant to HAMP because a HOA will typically charge a monthly fee that can
   be paid using an escrow account. HOA may be abbreviated as an "A" in escrow -related calculations.
   HSSN (Home Saver Solutions Network)
   A web -portal provided by FNMA that provides delinquency and loss- mitigation processing services.
   HTI (Housing to Income Ratio)
   Also known as the Frontend DTI, HTI is the ratio of a customer's monthly mortgage (housing) expenses to their
   monthly income.
                PITI [S]
   HTI =
          GrossMontlylncome
   Insurer
  The entity which insures a mortgage loan asset in case of default. The most common public examples include
  FHA and VA. A loan may also be protected by private mortgage insurance (PITLAS (Principal, Interest, Taxes,
  Insurance, Association and Shortage)
  The components comprising a "standard" mortgage payment. Taxes and insurance payments are often collected
  monthly and deposited in an escrow account from which the bills are paid. Association dues are generally not
  actually collected with the payment, but are factored into housing expense calculations. A shortage may or may
  not exist; in standard (not default) cases, it results from insufficient funds in the escrow account to cover the
  previous year's payouts; the amount is divided by twelve and spread over the subsequent year. See "S
  (Shortage)" for more information.
  PMI). See also Investor, NSO (National Servicing Organization)                                   -

  A division within FNMA.
  Originator and Servicer.
  Investor
  The lending/investing entity which currently owns a mortgage loan asset. This may not be the loan Originator.
  A loan may be owned by Wells Fargo or by another investment entity and still be serviced by Wells Fargo
  Mortgage. See also Insurer, NSO (National Servicing Organization)
  A division within FNMA.
  Originator and Servicer.
  IO (Interest Only)

                                           WELLS FARGO CONFIDENTIAL                                Page 60

CONFIDENTIAL                                                                              W F_H ERNANDEZ_00071474
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 65 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW                              November I, 201 1



  A mortgage loan where the scheduled monthly payment consists of interest only (no principal). The option to
  pay interest only lasts for a specified period, usually 5 to 10 years. Borrowers have the right to pay more than
  interest (i.e. pay toward the principal) if they want to.
  LG (Lending Grid)
  Service Oriented Architecture (SOA) middleware platform providing a variety of service functions. HPA uses
  the NPV calculation web service from LG.
  LIV (Loan Image Viewer)
  Web -based data storage site for loan documentation.
  LM (Loss Mitigation)
  Describes a third party helping a homeowner, a division within a bank that mitigates the loss of the bank, or a
  firm that handles the process of negotiation between a homeowner and the homeowner's lender (see NACA).
  Loss mitigation works to negotiate mortgage terms for the homeowner that will prevent foreclosure.
  LM Workouts
  A desktop application that automates the processing of approved loan modifications for Borrower Counseling.
  It gathers data from and updates MSP, completes quality edits, performs calculations, and sends all required
  letters to customers.
  LPI (Last Paid Installment date)
  The date of the most recent payment on an installment loan received from the borrower and applied against the
  loan.
  LPS (Lender Processing Services)
  A company that provides mortgage services. They host the MSP database HPA uses. Originally a division of
  Fidelity Investments, it is also sometimes referred to as "Fidelity."
  LSI
  LSI (originally Lender's Service, Inc. before its acquisition) is a division of Lender Processing Services (LPS),
  a national provider of integrated data, servicing and technology solutions to mortgage lenders.
  LTV (Loan to Value)
  The ratio of unpaid principle balance to home value.
            UPB
  LTV=
          Home Value
  MBS (Mortgage Backed Security)
  A mortgage loan purchased from a bank or other lenders and assembled with other such loans into collections
  which become the financial basis behind traded securities which are overseen by a trust. These trusts include
  GSEs like Fannie Mae and Freddie Mac, and private institutions, such as Real Estate Mortgage Investment
  Conduits (REMICs) and the Real Estate Investment Trusts (REITs).
  MSP (Mortgage Servicing Platform)
  MSP refers to the LPS database of mortgages, which serves as the system of record for the Wells Fargo
  mortgage loan portfolio. This term is sometimes also used in reference to the CPI interface.
  MTM LTV (Mark to Market Loan to Value)
  This is the LTV value of the home after capitalization and, in some cases, after modification.
  MWS (Mortgage Web Services)
  MWS (a.k.a. Magnifide Web Services) is a web service provided by LPS to allow applications to more easily
  retrieve and update mortgage data.
  NOTE: External and internal documentation differs as to the definition of the acronym.

                                             WELLS FARGO CONFIDENTIAL                                 Pag,e61


CONFIDENTIAL                                                                                 W F_H E RNAN DEZ_00071475
            Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 66 of 68


                           HOME PRESERVATION APPLICATION (HPA) OVERVIEW                            November 1, 2011


   NACA (Neighborhood Assistance Corporation of America)
   NACA refers to both a non -profit organization and a loan modification program. The organization provides free
   workshops for at -risk homeowners to help these borrowers process the loan modifications. For more on the
   modification program, see NACA on page 24.
   Non -GSE
   Loans owned by non -GSE entities. These include Wells Fargo owned (WO) loans or which Wells Fargo
   services. Capitalization conditions and modification limits for non -WO loans are specified in the contract with
   the entity are stored in the CLARA database. Same as B &P.
   NPV (Net Present Value)
   When calculating the NPV, HPA retrieves the pre- modification value of the loan and the post modification
   value of the loan, then compares the two NPV values allows us to verify the investor will not lose money on the
   modification.
   NSF (Non -Sufficient Funds)
   This occurs when an account (typically an escrow account in the case of HAMP) has insufficient funds to cover
   a payment. When an escrow account has insufficient funds to make a payment covered by the escrow account,
   Wells Fargo will pay the amount owed. The difference between the amount that was available in the account
   and the amount that was owed is called the shortage.
   NSO (National Servicing Organization)
   A division within FNMA.
   Originator
   The lending/investing entity which completed a mortgage loan transaction with a borrower and created a
   mortgage loan asset. The Originator is the initial Investor, but may sell the mortgage loan asset on the secondary
   market to a different Investor. A loan may be originated by Wells Fargo or by another investment entity and still
   be serviced by Wells Fargo Mortgage. See also Insurer, Investor and Servicer.
   ORM (Operational Risk Management)
   The Wells Fargo department in charge of interpreting the regulations from the Treasury.
   PI (Principal and Interest)
  In relation to a mortgage loan payment, the portion of the remittance applied to the principal (original amount of
  the loan) and interest accrued to date on the loan.
  PITIAS (Principal, Interest, Taxes, Insurance, Association and Shortage)
  The components comprising a "standard" mortgage payment. Taxes and insurance payments are often collected
  monthly and deposited in an escrow account from which the bills are paid. Association dues are generally not
  actually collected with the payment, but are factored into housing expense calculations. A shortage may or may
  not exist; in standard (not default) cases, it results from insufficient funds in the escrow account to cover the
  previous year's payouts; the amount is divided by twelve and spread over the subsequent year. See "S
  (Shortage)" for more information.
  PMI (Private Mortgage Insurance)
  This is insurance payable to a lender or trustee for a pool of securities that may be required when taking out a
  mortgage loan.
  PLMS (Preferred Loss Mitigation Solution)
  PMMS (Primary Mortgage Market Survey)
  The weekly mortgage market rate average from Freddie Mac based on a survey of lenders.
  PRA (Principal Reduction Alternative)

                                            WELLS FARGO CONFIDENTIAL                                Page 62

CONFIDENTIAL                                                                                W F_H E R NA N D E Z_00071476
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 67 of 68

                         HOME PRESERVATION APPLICATION (HPA) OVERVIEW


  An alternative mortgage modification program for mortgages that are significantly underwater (the LTV is
   115% or greater). This option forgives some of the borrower's UPB in order to bring the amount owed closer to
  the market value of the property.
  PSA (Pooling and Servicing Agreement)
  A PSA describes how pooled commercial loans (CMBS or Commercial Backed Mortgage Securities) will be
  serviced and dictates how proceeds and losses will be distributed to bondholders.
  REO (Real Estate Owned)
  An REO is class of property owned by a lender (typically a bank, government agency, or government loan
  insurer) after an unsuccessful sale at a foreclosure auction. This commonly occurs when the amount owed on
  the home is higher than the current market value of the property and the lender is forced to repossess the
  property. After repossession, the property it is listed as a non -performing asset.
  RSI (Retained Security Interest)
  Loans within the Wells Owned portfolio that are owned by Wells Fargo, but backed by numerous private
  investors (part of Wells Fargo Mortgage Backed Security - MBS). In order to have numerous investors of a
  loan, government contracts are established to not allow any permanent changes to protect the investment.
  S (Shortage)
  This is the amount the escrow account was short after all escrow payments were made for a given period. In
  non -default cases, this is the amount the account was short the previous year. In default cases, this is the
  difference between the escrow balance and the required escrow balance after accounting for all missed escrow
  deposits. For instance, if property taxes were $5000 for the previous year and the escrow account deposits for
  taxes only amounted to $4000, Wells Fargo will pay the $5000 property tax bill and the escrow shortage is
  $1000.
  Servicer
  The entity which services the loan asset (processes payments from the homeowner, etc.). A loan may be owned
  by Wells Fargo or by another investment entity and still be serviced by Wells Fargo Mortgage. See also
  Investor and Insurer.
  Set -Aside
  The amount reduced from the UPB under Forbearance (see page 59).
  SIR (Servicer Investor Reporting database)
  SMDU (Servicing Management Default Underwriter)
  SLID (Second Lien ID)
  Common codes:
        HEHAMP - Home Equity HAMP Lien
        WRCHMP - Wachovia Retail Credit HAMP Lien
        TXCASH - Tax Lien
  SOR (System /Source of Record)
  The authoritative data source for a given element or set of information.
  TI (Taxes and Insurance)
  This is the term for the property taxes and home owners insurance that are typically paid for using an escrow
  account. The insurance may also include additional insurance such as Hazard or Flood insurance
  UPB (Unpaid Principle Balance)
  This is the amount of principle that is left to be paid on the mortgage.
  Ursula

                                             WELLS FARGO CONFIDENTIAL                             Page 63

CONFIDENTIAL                                                                              W F_H ERNANDEZ_00071477
           Case 3:18-cv-07354-WHA Document 173-13 Filed 11/21/19 Page 68 of 68


                          HOME PRESERVATION APPLICATION (HPA) OVERVIEW                          November 1, 2011


   Database of reports from LPS. Used as the source for the S280 Report. This report includes the borrower's last
   payment, the date of the last payment and, combined with the date of the report, determines delinquency.
   VA (United States Department of Veterans Affairs)
   The VA serves as the insurer for eligible mortgage loans for veterans (or surviving spouses) who served in one
   of the five branches of the U.S. military.
   Waterfall
   A waterfall is a series of steps that are taken to bring a borrower current and then make borrower payments
   affordable.
   WO (Wells Fargo Owned)
   A loan where Wells Fargo is the Investor.




                                           WELLS FARGO CONFIDENTIAL                               Page 64

CONFIDENTIAL                                                                             W F_H E R NA N D EZ_0 0071478
